Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 1 of 93 PageID #: 1678
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                     1
         1                     UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TEXAS
         2                           BEAUMONT DIVISION

         3   UNITED STATES OF AMERICA          |   DOCKET 1:17CR151
                                               |
         4                                     |
             VS.                               |   DECEMBER 6, 2019
         5                                     |
                                               |
         6   MOHAMED IBRAHIM AHMED             |   BEAUMONT, TEXAS

         7   --------------------------------------------------------

         8                  VOLUME 1 OF 1, PAGES 1 THROUGH 93

         9           REPORTER'S TRANSCRIPT OF JURY TRIAL EXCERPT
                             TESTIMONY OF LORENZO VIDINO
        10
                         BEFORE THE HONORABLE MARCIA A. CRONE,
        11             UNITED STATES DISTRICT JUDGE, AND A JURY

        12   --------------------------------------------------------

        13 FOR THE GOVERNMENT:           CHRISTOPHER TORTORICE
                                         U.S. ATTORNEY'S OFFICE
        14                               350 MAGNOLIA AVENUE, SUITE 150
                                         BEAUMONT, TEXAS 77701
        15
                                         ALICIA H. COOK
        16                               STEPHANIE KATE SWEETEN
                                         U.S. DEPARTMENT OF JUSTICE
        17                               950 PENNSYLVANIA AVENUE, NW
                                         WASHINGTON, DC 20530
        18

        19 FOR THE DEFENDANT:            GERARDO S. MONTALVO
                                         THE MONTALVO LAW FIRM
        20                               1111 NORTH LOOP WEST, SUITE 820
                                         HOUSTON, TEXAS 77008
        21

        22 COURT REPORTER:               CHRISTINA L. BICKHAM, RDR, CRR
                                         FEDERAL OFFICIAL REPORTER
        23                               300 WILLOW, SUITE 221
                                         BEAUMONT, TEXAS 77701
        24

        25     PROCEEDINGS RECORDED USING MECHANICAL STENOGRAPHY;
              TRANSCRIPT PRODUCED VIA COMPUTER-AIDED TRANSCRIPTION.

                               Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 2 of 93 PageID #: 1679
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                     2
         1                (Open court, defendant present, jury present.)

         2                THE COURT:      Call your next witness.

         3                MS. COOK:     United States calls Dr. Lorenzo

         4 Vidino.

         5                (The oath is administered to the witness.)

         6                MS. COOK:     May I proceed, your Honor?

         7                THE COURT:      Yes.

         8                MS. COOK:     Thank you.

         9               DIRECT EXAMINATION OF LORENZO VIDINO

        10                  CALLED ON BEHALF OF THE GOVERNMENT

        11 BY MS. COOK:

        12 Q.       Good afternoon.

        13 A.       Good afternoon.

        14 Q.       Would you please state your name and spell it for

        15 the record?

        16 A.       Sure.    Lorenzo Vidino.        That's L-O-R-E-N-Z-O

        17 V-I-D-I-N-O.

        18 Q.       How are you currently employed?

        19 A.       I am the director of the Program on Extremism at

        20 the George Washington University.

        21 Q.       Could you please tell the jury a little bit about

        22 what the Program on Extremism does.

        23 A.       We are a research center.           What we do is we

        24 research terrorism, mostly in the United States but also

        25 abroad; and we work very closely with law enforcement,


                               Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 3 of 93 PageID #: 1680
                           Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                     3
         1 with intelligence agencies.             What we do is we produce

         2 reports which are based on our research and basically

         3 that is for public dissemination; but, as I said, we also

         4 work very closely with policy makers, with law

         5 enforcement, so on and so forth.

         6 Q.       And in your research do you analyze trends having

         7 to do with extremist groups?

         8 A.       Yes.     That is what we do.

         9 Q.       Is there any particular type of extremism that you

        10 focus on?

        11 A.       Religiously motivated extremism, I would say, most

        12 related to groups like ISIS and al-Quaeda.

        13 Q.       Will you please describe the various sources from

        14 which the program collects its information?

        15 A.       Sure.     We try to rely on what I would refer to as

        16 "primary sources" as much as possible.                 We work a lot on

        17 documents that come straight from terrorist groups, for

        18 example, but also from the court system.                 For example, we

        19 look at a lot of trial records, court records, documents

        20 coming from government agencies.

        21                 We supplement that research with a lot of the

        22 work that we do online.            We have a small team, for

        23 example, that looks at social media, that monitors

        24 platforms like Facebook, like Twitter.

        25                 And then we do the work with academics, too,


                                Christina L. Bickham, RDR, CRR
                                            409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 4 of 93 PageID #: 1681
                           Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      4
         1 with -- I would say with a journalistic twist.                     We try to

         2 pursue leads and then try to really use a

         3 multidisciplinary approach to understand the topic.

         4 Q.       In addition to the sources you've mentioned, do

         5 you also do interviews or have meetings with relevant

         6 individuals?

         7 A.       Yes.     We try to do that as frequently as possible.

         8 That means talking to, when possible, of course,

         9 individuals who are involved in terrorist activities,

        10 convicted terrorists, former terrorists.                 We talk to

        11 people who are involved in investigations related to

        12 terrorism, prosecutors, FBI agents, intelligence

        13 agencies; and we talk to family members of individuals

        14 involved in terrorism cases.             Again, we try to speak to

        15 as many people as possible that can help us understand

        16 some of these dynamics.

        17 Q.       Do you have a methodology for determining which

        18 sources you are willing to rely upon for your research?

        19 A.       Yeah, of course.         I would say that's fairly common

        20 in academia and in general in analysis of terrorism.

        21 There are sort of primary sources, which are those that

        22 come from highly reliable sources, generally that come

        23 straight from, let's say, the government; but also in

        24 that case one filters, of course, that information.

        25                 I would say secondary sources, which would be


                                Christina L. Bickham, RDR, CRR
                                            409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 5 of 93 PageID #: 1682
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                     5
         1 sort of media reporting.           And then in that case as well,

         2 one has to differentiate between more reliable sources

         3 like, let's say, the New York Times and stuff that one

         4 finds in less reliable media sources.

         5 Q.       Have you done, or do you currently do, similar

         6 work in Europe?

         7 A.       Yes, I do.

         8 Q.       Could you please describe for the jury what you do

         9 in Europe.

        10 A.       Well, I divide my time basically between the

        11 United States and Europe; and the research that I do and

        12 part of my team does is basically focused on terrorism

        13 dynamics in a variety of European countries.

        14                And, again, we use a very multidisciplinary

        15 research approach.         We try to collect as much information

        16 as possible and then distill that knowledge into reports

        17 which are publicly available; and then we disseminate

        18 them also through to briefing, presentations, lectures to

        19 a variety of audiences.

        20 Q.       Would you please describe your educational

        21 background?

        22 A.       Sure.    I have a law degree from the University of

        23 Milan in Italy.        Then I have a master's degree from Tufts

        24 University in Boston, and that was in security studies in

        25 the Middle East.        And then I have a PhD in security


                               Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 6 of 93 PageID #: 1683
                           Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                     6
         1 studies, also from Tufts University.

         2 Q.       And could you tell the jury a little bit about

         3 what security studies is?

         4 A.       It is basically everything that involves -- that

         5 has to do with the use of force, the use of military

         6 force or terrorism.          And my specific case was terrorism

         7 in the Middle East and the West.

         8 Q.       Does international security studies borrow from a

         9 variety of fields?

        10 A.       Yes.     From social sciences, from anthropology,

        11 from a variety of sources, yes.

        12 Q.       What about military fields?

        13 A.       Yes, absolutely.         That was part of my training.

        14 We studied extensively warfare, guerilla warfare,

        15 symmetric/asymmetric warfare.              That is a big part of

        16 security studies.

        17 Q.       Have you published any books?

        18 A.       Yes, I have.

        19 Q.       What have you published?

        20 A.       I have published seven books, I believe.                  The

        21 first one was on al-Quaeda in Europe; that was back in

        22 2005.     And I've published a variety of other books,

        23 always on topics related to terrorism.

        24 Q.       Could you describe a bit about the book Al-Quaeda

        25 in Europe?       What was the focus of the book?


                                Christina L. Bickham, RDR, CRR
                                            409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 7 of 93 PageID #: 1684
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                     7
         1 A.       I looked at different networks that are operating

         2 throughout Europe, basically starting from the mid to

         3 late 1980s, when you started to have a presence of

         4 extremist groups linked to what was then not yet al-Qaeda

         5 in Europe, then throughout the Nineties up until 2005.                    I

         6 looked at France.         I looked at some Scandinavian

         7 countries.       I looked at Germany, Italy, the U.K.,

         8 examined some of the recruitment trends, looked at some

         9 of the terrorist attacks that have been conducted in

        10 Europe.

        11 Q.       And do you continue to expand your knowledge of

        12 and research those same issues up to the present day?

        13 A.       Constantly.      The field and the subject is always

        14 changing; so, one has to keep up, of course.

        15 Q.       You've mentioned that you work in Europe.

        16 Obviously you travel there.            Have you traveled to any

        17 other countries to do field work?

        18 A.       In Europe, you mean?

        19 Q.       Anywhere in the world.

        20 A.       I think in Europe, I think I've been pretty much

        21 to every country except some of the really small ones.

        22 And I've traveled also to the Middle East and North

        23 Africa to work in parts of Southeast Asia.

        24 Q.       Is your program currently involved in any projects

        25 related to ISIS media?


                               Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 8 of 93 PageID #: 1685
                           Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                     8
         1 A.       Yes.     We have several.        I would say the most

         2 high-profile ones, we are the research partners of the

         3 New York Times.         We are currently digitizing,

         4 translating, and analyzing 15,000 internal ISIS documents

         5 that New York Times reporters acquired on the ground in

         6 Iraq.     So, we are basically the academic research

         7 partners of the New York Times.

         8                 We also work frequently with other media

         9 outlets.      We monitor a lot of what ISIS and other groups

        10 similar to ISIS put out in terms of propaganda.                    We

        11 monitor that on a variety of platforms, and then again we

        12 analyze that.        And part of the reason the center exists

        13 is to disseminate that knowledge to the public; so,

        14 working with the media is a big part of what we do.

        15 Q.       So, of the 15,000 documents that you are analyzing

        16 for the project, can you briefly describe to the jury?

        17 What kinds of things are you seeing?

        18 A.       These are basically internal bureaucratic

        19 documents.       ISIS had created a state -- de facto had

        20 created a state the size of France, probably the size of

        21 Texas.     That's pretty much similar.             And it had a

        22 bureaucracy to run that state.              It had departments, had

        23 agencies.       It had a DMV.       It had a consumer protection

        24 agency.

        25                 So, those documents basically are documents


                                Christina L. Bickham, RDR, CRR
                                            409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 9 of 93 PageID #: 1686
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                     9
         1 taken from a variety of these agencies and provide a

         2 snapshot of how what was a terrorist group functioned

         3 also as a de facto state.

         4 Q.       I'd like to turn now to what I'll describe as the

         5 "global jihadist movement."            Could you please give the

         6 jurors a brief explanation of where and how this movement

         7 began.

         8 A.       I would say it's fair to say that it starts in the

         9 1980s; although, you can argue there are groups that had

        10 similar ideology even before that.              But in the 1980s

        11 there was the war in Afghanistan that pitted the --

        12 certain forces in Afghanistan against the Soviet Union.

        13 And thousands of individuals that adopted what I would

        14 call "jihadist ideology" flocked to Afghanistan to fight

        15 against the Soviets; and that created sort of an

        16 international brigade of individuals that, as I said,

        17 adopted this ideology.          And that was really the beginning

        18 of a movement that then spread throughout the world.

        19 Q.       Did that movement create space for or allow the

        20 emergence of the organization we know as al-Quaeda?

        21 A.       Al-Quaeda was basically the byproduct of that

        22 movement.      As the war against the Soviets ended in 1988,

        23 the -- some of the leaders of those foreign fighters --

        24 they were not Afghans; they were people who were coming

        25 from other parts of the world to fight there against the


                               Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 10 of 93 PageID #: 1687
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      10
         1 Soviet Union.        They decided that that group of

         2 individuals that had come together to fight the Soviets

         3 needed to expand their target and go back to their

         4 countries of origin and continue to fight to establish

         5 Islamic States there.

         6                In Afghanistan they created this organization

         7 called "al-Quaeda."          "Al-Quaeda" means "the base" in

         8 Arabic.      And that organization was to be, in the

         9 intention of its founders, the base for groups operating

        10 on a global scale to continue their operations.

        11 Q.        In other words, was al-Quaeda supposed to be a

        12 resource for various organizations in order to carry out

        13 violent jihad?

        14 A.        Exactly.     So, al-Quaeda was supposed to be and was

        15 indeed -- it became that -- a base that would provide

        16 expertise/knowledge on how to carry out operations, would

        17 provide training.         It had training camps where people

        18 from all over the world would go and receive that

        19 training in skills that range from how to secretly

        20 communicate to how to build explosives, how to handle

        21 weapons.

        22                And once they received that knowledge, they

        23 would go back to their countries of origin to carry out

        24 terrorist attacks and fight locally.               So, it was a global

        25 entity that was aimed at aiding local entities operating


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 11 of 93 PageID #: 1688
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      11
         1 throughout the world.

         2 Q.        You mentioned that al-Quaeda established training

         3 camps.      Where did the first training camps for al-Quaeda

         4 emerge?

         5 A.        Al-Quaeda had several training camps.                Most of

         6 them were located in the part of Afghanistan close to the

         7 border with Pakistan.            That is part of the country with a

         8 lot of mountains, very difficult to penetrate.                      And

         9 al-Quaeda occupied some land in that area, which was

        10 basically for a long time really not controlled by any

        11 government, and established those training camps.

        12 Q.        Would you please look at the binder that's there

        13 before you and turn to Tab 32?

        14 A.        Yeah.

        15 Q.        Do you recognize what's contained under that tab?

        16 A.        It's a map of the world.

        17 Q.        Does it appear to be accurate?

        18 A.        Yes.     I believe so.

        19                  MS. COOK:     I move for the admission of

        20 Exhibit 32.

        21                  THE COURT:      Any objection to 32?

        22                  DEFENDANT AHMED:        I object to that.

        23                  THE COURT:      Okay.    Why do you object to a map

        24 of the world?

        25                  DEFENDANT AHMED:        I have no objection.


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 12 of 93 PageID #: 1689
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      12
         1                THE COURT:      All right.       That's admitted.

         2                MS. COOK:      Thank you.       May Exhibit 32 be

         3 published to the jury?

         4                THE COURT:      Yes.

         5                MS. COOK:      And if we could zoom in on -- yes.

         6 BY MS. COOK:

         7 Q.        Dr. Vidino, I believe that there is a pointer on

         8 the desk in front of you.             If you could show the jury

         9 where Afghanistan is on this map.

        10 A.        Here (indicating).

        11 Q.        And the area that you were just describing, the

        12 border between Afghanistan and Pakistan?

        13 A.        Yeah.    (Indicating.)       Pakistan is south of --

        14 yeah -- southeast of this area.             These are very high

        15 mountains here, the Hindu Kush mountains.                 To the south

        16 is Pakistan.        To the north is Afghanistan.           This is the

        17 area where the camps were located.

        18 Q.        The time period that we're talking about -- 1980s,

        19 1990s -- in addition to the ruggedness of that area, were

        20 there any other conditions that were conducive to the

        21 establishment of training camps?

        22 A.        There were the political conditions.             In the late

        23 Eighties and early Nineties, basically Afghanistan was

        24 lawless; and different groups, different malitia fought

        25 for control of the country.             So, it was an anarchic


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 13 of 93 PageID #: 1690
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      13
         1 scenario, was an ideal setting for al-Quaeda to operate,

         2 or at least parts of it.

         3                  But it became even more fertile of an

         4 environment in the late Nineties because a group known as

         5 the Taliban came to control Afghanistan.                  The Civil War

         6 that engulfed Afghanistan in the Nineties, the Taliban

         7 emerged as the victors.             They took control of most of

         8 Afghanistan.         And the Taliban were very close to

         9 al-Quaeda.        They were -- first of all, they embrace the

        10 same ideology.          They were partners.         So, they allowed

        11 al-Quaeda to operate and to carry out its activities,

        12 including running training camps.

        13 Q.        Are you familiar with a training camp called

        14 "Khalden"?

        15 A.        Yes.

        16 Q.        Was Khalden an al-Quaeda training camp?

        17 A.        Yes, it was.

        18 Q.        Where was it located?

        19 A.        Again in the area here (indicating) -- difficult

        20 to point precisely, but in the border area between

        21 Afghanistan and Pakistan.

        22 Q.        Are you familiar with a training camp called

        23 "Derunta"?

        24 A.        Yes.

        25 Q.        Was that also an al-Quaeda training camp?


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 14 of 93 PageID #: 1691
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                       14
         1 A.        Yes.     I'd say Khalden and Derunta were the two

         2 most important ones, the largest ones, the ones that

         3 operated the longest.

         4 Q.        And is Derunta basically in the same area --

         5 A.        Correct.

         6 Q.        -- as Khalden?

         7 A.        Correct.

         8 Q.        Did individuals come from outside Afghanistan to

         9 attend those training camps?

        10 A.        They came mostly from outside Afghanistan.                Those

        11 camps were meant for people from Afghanistan -- from

        12 outside Afghanistan, for people from all over the world

        13 to go there, receive training, and then return to their

        14 countries.

        15 Q.        Does al-Quaeda have affiliates?

        16 A.        It does.

        17 Q.        What is the relationship, if any, between

        18 al-Quaeda and its affiliates?

        19 A.        A lot of people make the analogies to a franchise

        20 system.      Al-Quaeda is the mother group; and then there

        21 are groups operating at the local level, from the Sahara

        22 Desert to the Philippines, to Somalia, to Iraq, a variety

        23 of places, where local groups that maybe initially

        24 started off at the very local level for very local

        25 political dynamics at some point entered into the orbit


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 15 of 93 PageID #: 1692
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      15
         1 of al-Quaeda.        They used the name of al-Quaeda in a way

         2 that makes them part of a global family; and that is

         3 important, both from an idealogical and operational point

         4 of view.      So, they are to some degree independent; they

         5 operate locally.         But at the same time, they recognize

         6 the leadership of al-Quaeda as a global organization.

         7 Q.        Would al-Qaeda in the Arabian Peninsula be an

         8 example of an al-Quaeda affiliate?

         9 A.        Correct.     That's one of the most important ones.

        10 Q.        What about al-Quaeda in the Maghreb?

        11 A.        Also, exactly the same.

        12 Q.        Are you familiar with an organization called

        13 "al-Shabaab"?

        14 A.        I am.

        15 Q.        Can you please describe to the jury a bit about

        16 where al-Shabaab tends to be located and its origins?

        17 A.        Al-Shabaab is an organization that is based in

        18 Somalia.      It became prominent in the late 2000s.              Somalia

        19 is a country that has been engulfed in a Civil War for

        20 more than 30 years.          In 2006, in particular, al-Shabaab

        21 became -- rose in a way as one of the main groups

        22 operating in Somalia.          It started controlling territory I

        23 believe in the southern parts of Somalia and -- if I

        24 might point -- including the capital here, (indicating)

        25 Mogadishu.


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 16 of 93 PageID #: 1693
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      16
         1                So, al-Shabaab emerged as a fairly small

         2 militant group but at some point came to control large

         3 parts of Somalia and de facto became sort of a state in

         4 itself.      It's still very much operating today; although,

         5 it no longer controls large part of Samolia.

         6 Q.        What is the objective of al-Shabaab?

         7 A.        The creation of an Islamic State in Samolia that

         8 is at the local level.           At the same time, as part of the

         9 al-Quaeda brain, the al-Quaeda franchise, it has global

        10 ambitions.       That means carrying out attacks against a

        11 variety of global enemies, from the United States to

        12 European countries and so on.

        13 Q.        And is this a fair illustration of how the

        14 organizations within the global jihadist movement work?

        15 In other words, there is a local organization carrying

        16 out violent jihad there in the interest of establishing

        17 an Islamic State in that area but also hoping that this

        18 same goal is achieved across the globe?

        19 A.        That is correct.       The way people would put it,

        20 they think globally but act locally.               They operate on the

        21 ground in a certain environment in which they are

        22 created, in which they are born; but they are part of a

        23 larger global family.          They are, of course, constant --

        24 there is, of course, constant communication and

        25 cooperation between all members of this global franchise.


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 17 of 93 PageID #: 1694
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      17
         1 There is a common global goal, but then every

         2 organization that is part of this family operates at the

         3 local level.

         4 Q.        Is it possible to be a member of or associated

         5 with al-Shabaab and still support al-Quaeda

         6 idealogically?

         7 A.        Yes.     Absolutely.

         8 Q.        And is it possible to be a member of an

         9 organization such as al-Shabaab and also idealogically

        10 support other organizations such as ISIS?

        11 A.        With ISIS it's slightly more controversial.

        12 Al-Shabaab as an organization is affiliated to al-Quaeda;

        13 so, I would say that every member of al-Shabaab is also

        14 part of the al-Quaeda family.

        15                  With the emergence of ISIS over the last few

        16 years, parts of al-Shabaab have become closer to ISIS.

        17 There is sort of a global competition between the two big

        18 brains.      One is al-Quaeda; one is ISIS.              And within

        19 al-Shabaab there have been conflicts as to whether the

        20 organization should stay loyal to al-Quaeda or switch and

        21 shift its allegiance to ISIS.               The current leadership is

        22 still loyal to al-Quaeda.             Some members of al-Shabaab

        23 have become more loyal to ISIS.

        24 Q.        I'd like to turn to al-Quaeda in Europe.

        25 A.        Yes.


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 18 of 93 PageID #: 1695
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      18
         1 Q.        Was al-Quaeda able to develop networks in Europe?

         2 A.        Yes.     It developed networks from the early

         3 Nineties, and it co-opted networks of militants that

         4 existed before then.            So, there is a long-established

         5 presence in most European countries.

         6 Q.        And when we talk about networks in Europe, could

         7 you perhaps give the jurors some examples of cases that

         8 illustrate how the networks work in Europe?

         9 A.        Sure.     I don't think there is any better example

        10 than the 9/11 hijackers.             Some of the core members of the

        11 group that carried out the September 11 attacks had been

        12 recruited in Hamburg, Germany, so not somewhere in the

        13 Middle East; but they were graduate students of the

        14 university in Hamburg.            They were originally from Egypt,

        15 from Saudi, from Yemen; but they met in Hamburg.

        16                  An al-Quaeda recruiter who had long lived in

        17 Hamburg, Germany, spotted them, if you will, recruited

        18 them, sent them to training camps in Afghanistan.                   And

        19 once in Afghanistan, they were again spotted by al-Quaeda

        20 leadership there and tasked to come to the United States

        21 to carry out the 9/11 attacks.

        22                  That's, I would say, just one of the many

        23 examples of how these networks work.                 They recruited

        24 people.      They indoctrinated people.             They collected funds

        25 for the organization.            They -- you know, pre-Internet era


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 19 of 93 PageID #: 1696
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      19
         1 they printed propaganda.           They disseminated video

         2 cassettes.        If we're talking about the 1990s, that was,

         3 again, before the Internet.            So, those networks have

         4 always been very, very active throughout Europe.

         5 Q.        Are there any -- or were there at the time --

         6 conditions in Europe that made European countries

         7 vulnerable to the emergence of these networks?

         8 A.        Sure.    I would say -- I mean, first of all, I want

         9 to make it clear that we are talking about a very small

        10 number of people that are involved in these activities.

        11 This is a minority, a fringe of a fringe of a fringe, if

        12 we're talking about individuals in Europe who are

        13 involved in al-Quaeda activities.              The vast majority of

        14 Muslims living in Europe, like in other places, have no

        15 sympathy whatsoever for this ideology.

        16                But within Europe there have been a variety of

        17 charismatic al-Quaeda recruiters who received political

        18 asylum in a variety of European countries and were sort

        19 of allowed to operate and spread their ideology in

        20 certain mosques or in certain informal networks.                  So, in

        21 a way -- I guess as a European, I can say it -- Europeans

        22 were a bit naive and didn't realize that some of these

        23 individuals that they had harbored were basically

        24 indoctrinating European Muslims.

        25 Q.        Would generous social welfare benefits play a role


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 20 of 93 PageID #: 1697
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      20
         1 in the selection of European countries for a network to

         2 take place?

         3 A.        Yeah, of course.       That was also one element.

         4 Particularly in central and northern European countries,

         5 there is a very generous welfare system.                And, of course,

         6 for individuals whose goal is not really to work and

         7 integrate into society but, rather, to continue to carry

         8 out activities, obtaining funds from the State is the

         9 ideal scenario.

        10 Q.        We've mentioned violent jihad a couple of times

        11 and the type of training at the camps that focuses on

        12 weapons and explosives and the more military aspect.                   But

        13 is the facilitation of terrorism also a critical aspect

        14 of the success of terrorist organizations?

        15 A.        Yeah, absolutely.       I mean, the terrorist attacks,

        16 the violent part, that's sort of just the tip of the

        17 iceberg, if you will.          That's the most visible and

        18 dramatic manifestation of what is terrorism.

        19                But behind it, there is a whole system of

        20 procurement, of support, of logistical activities that

        21 are necessary that range from idealogical indoctrination

        22 to elements like providing a salary to individuals who

        23 are part of the group, to procuring documents, to

        24 procuring weapons, to organize travel for individuals

        25 from one place to the other.            So, there are a variety of


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 21 of 93 PageID #: 1698
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      21
         1 activities which are not immediately -- don't immediately

         2 manifest themselves as a terrorist act; but they are as

         3 important as the others when it comes to terrorism.

         4 Q.        Do you have any observations about the capacity of

         5 the European criminal justice system in the time period

         6 we've been talking about -- 1990s, early 2000s -- to

         7 address terrorism facilitation-type activity?

         8 A.        Every country should be treated differently.               Of

         9 course every European country has its laws.                 But,

        10 generally speaking, I would say the system was not

        11 exactly up to speed with the challenge, whether we're

        12 talking about legislation, laws on the books being

        13 capable of stemming the phenomena or simply the attention

        14 of law enforcement intelligence agencies in a pre-9/11

        15 environment wasn't exactly there.              This was not perceived

        16 to be a problem for Europe.            This is something foreign

        17 and exotic that somewhat existed in Europe.                 People were

        18 aware of it; but it was not perceived as a direct threat

        19 to Europe so, therefore, somewhat tolerated.

        20 Q.        Are new recruits important to terrorist

        21 organizations?

        22 A.        Yes, very much so.

        23 Q.        Why so?

        24 A.        Terrorist groups always have to rely on more

        25 people.      They need, they want, they seek to expand.               Of


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 22 of 93 PageID #: 1699
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      22
         1 course they will vet -- some groups more, some groups

         2 less -- but they will vet new people.               But they always

         3 need more people to carry out the attacks, to provide

         4 logistical support.          So, they always are investing

         5 significantly in attracting new people.                That's why a lot

         6 of these groups -- al-Quaeda and ISIS in particular --

         7 are very -- invest heavily in propaganda, in trying to

         8 attract new recruits.

         9 Q.        Do terrorist organizations put out propaganda?

        10 A.        They do significantly.         Again, al-Quaeda and ISIS

        11 have been -- are the models in terrorism studies for

        12 organizations that have invested -- that have produced,

        13 from a both quantitative and qualitative point of view,

        14 very high-level propaganda.            We're talking about all

        15 forms of propaganda from physical publications, magazine

        16 books, to, in this day and age, very sophisticated online

        17 products, videos, accounts on all social media platforms.

        18                And in many cases this propaganda is of high

        19 quality, very well-produced, if you will, Hollywood

        20 style, MTV style, very sophisticated, and at the same

        21 time disseminated through a very broad network of

        22 channels if we're talking about online or, in a

        23 pre-Internet era, through a very broad network of

        24 individuals who would disseminate the pamphlets and the

        25 video cassettes, if you're talking about the 1990s.


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 23 of 93 PageID #: 1700
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      23
         1 Q.        And is this -- part of the work that you do is

         2 analyzing the propaganda that is produced by terrorist

         3 organizations?

         4 A.        That's a big part of what we do, yes.

         5 Q.        I'd like to talk about a particular individual

         6 involved in the production or dissemination of

         7 propaganda.       Are you familiar with someone named Anwar

         8 al-Awlaki?

         9 A.        I am.

        10 Q.        Who was that person?

        11 A.        Anwar Awlaki was a U.S.-born cleric who was, I

        12 would say, one of the very first jihadist propagandists

        13 to understand the importance of the Internet and was very

        14 active -- we're talking about the late Nineties, early

        15 2000s -- was very active in disseminating his own

        16 lectures and propaganda on a variety of platforms, mostly

        17 YouTube, online and to reach a very broad audience.

        18                Awlaki was also extremely influential in

        19 jihadist circles, particularly in the English language

        20 world, because he was a very good speaker, very

        21 charismatic, very knowledgeable, could one second be

        22 citing the Quran in perfect Arabic and the next second

        23 use a very colloquial American expression.                 And his

        24 ability to speak in both languages is what made him

        25 very -- was one of the reasons that made him very


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 24 of 93 PageID #: 1701
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                          24
         1 appealing to a lot of individuals who radicalized.

         2                  So, I'm hard-pressed to find individuals in

         3 the English-speaking world who radicalized, became

         4 terrorists, who were not consumers of Awlaki propaganda.

         5 And still today, ten years after Awlaki's death, he's

         6 still very -- his lectures, his words, his books are

         7 still very widely disseminated in jihadi circles.

         8 Q.        Would it be fair to say that one of the reasons

         9 for Awlaki's prominence is he would take Arabic material

        10 and translate it or make it accessible to an

        11 English-speaking audience?

        12 A.        Yes.     He would not simply translate it.                He would

        13 make it, as you said, accessible.                He would sort of make

        14 it more culturally -- sort of adapted culturally for an

        15 American or Western audience.               So, he would be using --

        16 not just translating it into English but using the right

        17 expressions; so, he would make it very appealing to his

        18 audience, which are mostly young, second-generation

        19 Western-born Muslims.

        20 Q.        Are you familiar with the Awlaki lecture called

        21 "Constants on the Path to Jihad"?

        22 A.        Yes.

        23 Q.        And would this be an example of an originally

        24 Arabic text that Awlaki made accessible to

        25 English-speaking audiences?


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 25 of 93 PageID #: 1702
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      25
         1 A.        Correct.     It was a text originally written by a

         2 very prominent leader of al-Quaeda that Awlaki translated

         3 and adapted into English.

         4 Q.        I'd like to turn to ISIS.          If you could please

         5 describe for the jury the origins of ISIS and its

         6 original leadership.

         7 A.        Sure.    So, ISIS went through several name changes,

         8 different iterations; so, the name -- what is today the

         9 Islamic State or ISIS goes through at least five or six

        10 name changes over time.

        11                The core group is a small group that was

        12 created in 1999 by a Jordanian militant known as Abu

        13 Musab al-Zarqawi.         And Zarqawi was a very prominent

        14 jihadist leader, created what was a fairly small and

        15 secondary group that had links to al-Quaeda but was sort

        16 of a, as I said, second-tier group until 2003-2004 with

        17 the U.S. invasion of Iraq, because that small group just

        18 so happened to be operating in Iraq; and the U.S.

        19 invasion of Iraq made it sort of one of the most

        20 prominent jihadist groups because it took the lead in

        21 terms of attacking U.S. forces in Iraq in 2003-2004.

        22                The group then became -- and I'm shortening a

        23 very complicated story.           It became officially "al-Quaeda

        24 in Iraq."       That's in 2004.       So, it became the official

        25 affiliate, official branch of al-Quaeda in Iraq in 2004.


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 26 of 93 PageID #: 1703
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      26
         1                By 2006 it began to go by the name of "Islamic

         2 State in Iraq."

         3                And by 2012, as it expanded its operation to

         4 Syria, it went by the name of "ISIS," simply adding the S

         5 after.      You know, Islamic State in Iraq and Sham, which

         6 is the Arabic name for "Syria."

         7 Q.        You mentioned that it began expanding its

         8 operations into Syria.          What was ISIS doing in this area

         9 of the world?

        10 A.        Well, so, ISIS basically took advantage of the

        11 Civil War that started engulfing Syria and still engulfed

        12 Syria but began in 2011.           There were several groups that

        13 began fighting the Syrian regime.              ISIS -- that was at

        14 the time only called "ISI," Islamic State in Iraq --

        15 started sending forces across the border from Iraq to

        16 Syria -- the two countries are neighboring -- started

        17 sending troops to Syria and operating on the ground in

        18 Syria.      Because of its military skills, because of its

        19 resources, it immediately became one of the most

        20 successful forces on the ground in Syria and basically

        21 created -- started controlling territory on both sides of

        22 the Iraqi-Syrian border.

        23 Q.        Did ISIS begin to achieve significant prominence

        24 in mainstream media about the time that you are talking

        25 about?


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 27 of 93 PageID #: 1704
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      27
         1                THE COURT:      Perhaps the map would be helpful.

         2                MS. COOK:      Sorry?

         3                THE COURT:      The map.     He's talking about the

         4 border area between Iraq and Syria.               Perhaps the map

         5 could be useful.

         6                MS. COOK:      Could we bring up 32?

         7                THE WITNESS:       Probably something a bit bigger.

         8                MS. COOK:      Can you enlarge that area?

         9 A.        So, Iraq is east; and west is Syria.             This

        10 (indicating) is the Iraq-Syrian border.

        11                What happened is that ISIS was first operating

        12 here (indicating), in northern Iraq; and then by two

        13 thousand -- sorry -- northwest Iraq.               And then by 2011,

        14 it started moving militants into Syria and started basic

        15 controlling territory there.

        16                By 2014 it occupied this area (indicating),

        17 basically north/northwest Iraq and parts of Syria, a

        18 territory, as I said earlier, the size of France, give or

        19 take, so not a small territory; and it controlled that

        20 territory as a state.

        21                That is -- to go back to your question -- the

        22 time where Western media started paying attention to the

        23 group because it transcended being simply a terrorist

        24 group.      It became basically a de facto state which

        25 occupied, controlled, and administered territory.                  Of


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 28 of 93 PageID #: 1705
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      28
         1 course, it still used terrorist tactics.                It still used

         2 very brutal tactics, indiscriminate killings of

         3 civilians, all kind of brutalities against the local

         4 population; but at the same time, it was de facto a

         5 state.

         6 Q.        And was the creation of a state the primary

         7 objective of the organizations under the global jihadist

         8 movement?

         9 A.        That's what all jihadist groups want, creating a

        10 state that is ruled under their interpretation of Islamic

        11 law, of Sharia, which is, of course, a very extremist

        12 interpretation of Islamic law.             But to jihadist groups

        13 like ISIS, like al-Quaeda, the only system of governance

        14 that is acceptable, because in their worldview

        15 God-mandated, is the one that implements Islamic law.

        16 Any other system of governance, democracy, monarchy, you

        17 name it, is not legitimate, is against God, is man

        18 substituting himself to God and, therefore, illegitimate.

        19 So, all jihadist groups aim to establish an Islamic State

        20 ruled by Islamic law.

        21 Q.        And in terms of controlling territories, had any

        22 other organization up to that point come close to

        23 achieving the success that ISIS was achieving?

        24 A.        Al-Quaeda tried through affiliates in some parts

        25 of the world.        We mentioned earlier that al-Shabaab in


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 29 of 93 PageID #: 1706
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                       29
         1 Somalia came to control territory.                Al-Quaeda -- another

         2 al-Quaeda affiliate managed to do so in Mali, which is in

         3 Africa.      But it wasn't -- those attempts were not even

         4 remotely as successful as what ISIS did.                  It created sort

         5 of a stable presence, a much more successful effort.

         6 Q.        Did people come to join ISIS and fight with them

         7 from across the globe?

         8 A.        Yes.     According to United Nations estimates, some

         9 sixty, 70,000 people traveled from abroad -- so, that

        10 means from outside Syria and Iraq, outside the

        11 territory -- to join ISIS and to participate in what ISIS

        12 sold as the construction of this new state.

        13 Q.        And given that this was a conflict, a military

        14 conflict, were new recruits important to ISIS?

        15 A.        Crucially important in primarily fighting and

        16 secondarily conducting all the other activities that are

        17 of logistical support to fighting.

        18 Q.        Would funding and logistical and other material

        19 support have been important to ISIS?

        20 A.        As important as fighting.

        21 Q.        Is jihad expensive?

        22 A.        Particularly when conducted on the scale of what

        23 ISIS did, absolutely.            It is very expensive.          One needs

        24 to -- in the case of ISIS -- govern a territory, provide

        25 services.


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 30 of 93 PageID #: 1707
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      30
         1                But even when it's on a smaller scale,

         2 conducting terrorist attacks, yes, you need resources.

         3 People have to pay for weapons, for travel, for forged

         4 documents, sustain their families.              So, absolutely, money

         5 is a big part of it.

         6 Q.        In 2014 did ISIS take a significant step?

         7 A.        Yeah.    I believe what you are referring to is the

         8 June, 2014, declaration of the caliphate.                 What ISIS did

         9 is it declared itself a caliphate and declared its leader

        10 as the caliph.        The caliph is the person that, in Islamic

        11 history, reconciles both political and religious

        12 authority.

        13                And there hasn't been a unanimously recognized

        14 caliph since 1923, and the leader of ISIS claimed to be

        15 the new caliph.        Of course, the overwhelming majority of

        16 Muslims worldwide rejected that claim.                But ISIS believes

        17 that al-Baghdadi, who was the leader that was killed very

        18 recently, was the caliph and that the state they created

        19 was the caliphate, so the legitimate Islamic State.

        20 Q.        What had happened to Abu Musab al-Zarqawi by 2014?

        21 A.        Al-Zarqawi had been killed almost a decade

        22 earlier.

        23 Q.        Who replaced him?

        24 A.        There were two other leaders in ISIS that were at

        25 the helm of the organization for a fairly short time, and


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 31 of 93 PageID #: 1708
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      31
         1 they were both killed.

         2                  And then the leader that controlled the

         3 organization for the better part of this decade was Abu

         4 Bakr al-Baghdadi, which, as I said, was killed only a few

         5 weeks ago in a U.S. Special Forces operation.

         6 Q.        And is Abu Bakr al-Baghdadi the person who

         7 declared the caliphate in 2014?

         8 A.        Correct.

         9 Q.        You mentioned earlier that ISIS controlled a

        10 territory the size of France or Texas.                  Is that about the

        11 size of the caliphate in 2014?

        12 A.        Yes.

        13 Q.        And were there people that were being governed in

        14 this territory?

        15 A.        Around between 12 and 15 million people, yes.

        16 That's the population that lived in that area, mostly

        17 Syrians and Iraqis who found their land occupied by ISIS

        18 plus those who joined the organization.

        19 Q.        Did -- is there any estimate of how many people

        20 from across the world came to join ISIS about this time

        21 period?

        22 A.        Yeah.     As I said, the United Nations estimates

        23 between sixty and 70,000 people.

        24 Q.        Before the declaration of the caliphate, what was

        25 the response of the global community to ISIS?


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 32 of 93 PageID #: 1709
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      32
         1 A.        Well, I think for a few years -- I mean, of course

         2 ISIS was designated as a terrorist organization, at least

         3 in different iteration, already in 2004.                So, of course,

         4 the United Nations and the larger part of the

         5 international community saw ISIS as a terrorist

         6 organization.

         7                But I would say that not everybody had grasped

         8 the danger that ISIS posed until it started occupying

         9 such a large part of Syria and Iraq, until it declared

        10 itself a caliphate, and until it started killing in a

        11 very ritualistic and brutal way some foreign prisoners

        12 that it had taken, some American journalists, some

        13 British social worker -- charity workers, the beheadings,

        14 those ritualistic assassinations which were broadly

        15 broadcasted by ISIS.          Those triggered a very strong

        16 reaction, and that's when the international community

        17 kind of came together and started really confronting

        18 ISIS.

        19 Q.        Are you familiar with a person named Jihadi John?

        20 A.        Yes, I am.

        21 Q.        Who is that?

        22 A.        "Jihadi John" is the nickname given to a British

        23 ISIS militant who performed some of the most brutal

        24 executions that I think most people would have seen, the

        25 one where prisoners in orange jumpsuits are killed in


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 33 of 93 PageID #: 1710
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      33
         1 front of the camera, often beheaded or killed in other

         2 very brutal ways.

         3 Q.        In addition to fighting in this area, Iraq and

         4 Syria, and controlling territory, did ISIS direct or

         5 claim responsibility for any attacks outside Syria and

         6 Iraq?

         7 A.        Yes, many.

         8 Q.        Are there any that would have been well-publicized

         9 in the West?

        10 A.        Yeah, some in the West, so some -- ISIS initially,

        11 I would say -- so, in the, say, 2011, 2012, 2013 years --

        12 carried out attacks mostly in the region, Syria, Iraq,

        13 and neighboring countries.              But by 2014 it began carrying

        14 out attacks in the West as well; and several of these

        15 attacks are very, very well-publicized.

        16 Q.        Was there an attack connected to ISIS in Paris in

        17 2015?

        18 A.        Yes.     There were more than one actually, yeah.

        19 Q.        Briefly describe the attacks in Paris.

        20 A.        The biggest one is the one that took place in

        21 November, 2015, where a command of more than a dozen

        22 militants who had trained in ISIS camps, had fought with

        23 ISIS, were sent by the organization to Europe.                      They

        24 traveled to France, and they carried out four

        25 synchronized attacks in Paris.


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 34 of 93 PageID #: 1711
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      34
         1                  The most famous one is the killing at the

         2 Bataclan Theatre.           There was a concert taking place

         3 there, and members of ISIS walked into the concert as the

         4 concert was -- they entered the hall as the concert was

         5 taking place, and they killed more than a hundred people

         6 with machine guns and then with knives.

         7                  And there were other attacks that took place

         8 on that same night, November 14th, 2015, throughout

         9 Paris, one at the stadium where the French national team

        10 was playing a game.           There was a suicide bombing there.

        11 And other commandos linked to ISIS started shooting

        12 around some of the boulevards in Paris.

        13 Q.        Was there also an attack in Belgium?

        14 A.        Yes.     There was an attack that followed the Paris

        15 attacks.      Some of the very same individuals connected to

        16 the Paris attack carried out suicide attacks in Belgium a

        17 few months later, so in early 2016, in a metro station in

        18 downtown Brussels and at the Brussels International

        19 Airport.

        20 Q.        Turning to the United States, are you familiar

        21 with a shooting in San Bernardino, California, in 2015?

        22 A.        Yes.

        23 Q.        Would you briefly describe that event to the jury?

        24 A.        Yeah.     That took place in early December, 2015.               A

        25 couple, married couple, both of them ISIS sympathizers,


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 35 of 93 PageID #: 1712
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      35
         1 people who had for a long time embraced ISIS worldview

         2 and had pledged allegiance to the organization, walked

         3 into a Christmas party in San Bernardino and started

         4 shooting some of the attendees.

         5 Q.        Were people killed?

         6 A.        Yes.

         7 Q.        Was that well-publicized in the West?

         8 A.        Extremely well-publicized, yes.              It was front page

         9 in virtually any American paper.

        10 Q.        And did I hear you correctly that the couple had

        11 pledged allegiance to ISIS?

        12 A.        They did.

        13 Q.        Was there also a shooting in Garland, Texas --

        14 A.        Yes.

        15 Q.        -- related to ISIS?

        16 A.        Yeah.

        17 Q.        Would you please describe that for the jury?

        18 A.        Yeah.     Two individuals based out of Phoenix,

        19 Arizona, ISIS sympathizers in direct communication

        20 through social media with ISIS members in Syria,

        21 traveled -- drove from Phoenix to Dallas; and they

        22 planned to attack a contest that some cartoonists had

        23 organized in where they wanted to depict the Prophet

        24 Muhammad in cartoons.            And these two individuals drove in

        25 front of the -- drove to the event, walked out of their


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 36 of 93 PageID #: 1713
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                         36
         1 cars, started shooting.             They were intercepted by local

         2 police and both of them killed.

         3 Q.        Was there a shooting in Orlando, Florida, that had

         4 some connections to ISIS?

         5 A.        Yes.     Around the same time, one individual who had

         6 previously expressed ISIS sympathies walked into a

         7 nightclub in Orlando, Florida, and, with automatic guns,

         8 started shooting people, killed around 40 people, if I'm

         9 not mistaken.         As he was carrying out the massacre, he

        10 called 9-1-1 and openly said that he was carrying out the

        11 attack on behalf of ISIS.

        12 Q.        To your knowledge, had the Orlando nightclub

        13 shooter ever traveled to join ISIS?

        14 A.        No, he had not.

        15 Q.        Are you familiar with an event at an Ariana Grande

        16 concert in 2017?

        17 A.        Yes.

        18 Q.        Would you please describe what happened at that

        19 concert to the jury?

        20 A.        Yeah.     In that case an individual of

        21 Libyan-British background carried out a suicide bombing

        22 as the concert of Ariana Grande was finishing.                      He blew

        23 himself up right outside basically the exit, killed

        24 himself and several young attendees of the concert.

        25 Again this individual was ISIS affiliated.


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 37 of 93 PageID #: 1714
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                       37
         1 Q.        We began your testimony by talking about

         2 organizations in the global jihadist movement.                    In your

         3 work and your experience, have you ever seen individuals

         4 perhaps shift membership or loyalty from one organization

         5 to another?

         6 A.        It's a very common dynamic, and it has happened a

         7 lot particularly over the last few years.                 With the

         8 emergence of ISIS, several people and even groups that

         9 were in the al-Quaeda orbit moved to ISIS.                 So, it's

        10 fairly common.

        11                People speak of a global jihadist movement

        12 because there was a fluidity.             There is an ideology that

        13 is common to all of these groups.              Now, all of these

        14 groups might have -- part of their agenda might be more

        15 local, but they all adhere to what is the global jihadist

        16 ideology.       So, for a variety of reasons, it is fairly

        17 common for people to fluctuate and to move from one group

        18 to the other and for groups themselves to move from the

        19 orbit of one group to the other.

        20 Q.        So, thinking about the, perhaps, starting in 2012

        21 time period, would there have been a particular draw to

        22 ISIS?

        23 A.        That is exactly what I was referring to.                In a way

        24 al-Quaeda, in terms of popularity within the jihadist

        25 movement, was in the decline.             Osama bin Laden had been


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 38 of 93 PageID #: 1715
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      38
         1 killed.      The 9/11 attacks had taken place more than a

         2 decade before; and there hadn't been really much success,

         3 from a terrorist's point of view, of course, from

         4 al-Quaeda.        So, al-Quaeda was on the decline.

         5                  On the other hand, ISIS was, as we discussed

         6 earlier, very successful, was conquering territory, was

         7 carrying out attacks globally.               So, in the competition

         8 that existed within the same movement, ISIS was a more

         9 appealing choice than al-Quaeda.

        10 Q.        Did ISIS establish training camps?

        11 A.        Yes.

        12                  MS. COOK:     Could we have Exhibit 32 back

        13 again?

        14 BY MS. COOK:

        15 Q.        In general, where were the camps located?

        16 A.        Well, mostly in Syria.           I would say close to the

        17 border with Turkey.           I mean, ISIS controlled, as we said,

        18 the territory between Syria and Iraq here (indicating).

        19 So, in a way, the entire area was a big training camp;

        20 and people fought with ISIS.

        21                  But a lot of training camps were in place on

        22 the border between Turkey, which is here (indicating),

        23 and Syria, which is here (indicating), because militants

        24 who traveled to Syria to join ISIS would travel to

        25 Turkey.      That was the most common route to get there.


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 39 of 93 PageID #: 1716
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      39
         1                So, the process would be that ISIS would

         2 welcome these new recruits and send them to training

         3 camps to simply instruct them, to sort out also, first of

         4 all, the spies from the actual recruits and then sort out

         5 the actual recruits based on their skills and provide

         6 them with the basic training, both from an idealogical

         7 and operational point of view.             So, the camps would be,

         8 for the most part, on the Syrian side of the

         9 Turkish-Syrian border.

        10 Q.        Would there have been any particular value for

        11 ISIS of attracting Western recruits or American recruits?

        12 A.        Yeah, absolutely.       I think the same goes for

        13 al-Quaeda.       A Western passport is extremely valuable,

        14 much more valuable than passports from the Middle East.

        15 With an American or a European passport, one can travel

        16 throughout the world with less scrutiny than, let's say,

        17 a Yemeni or Moroccan passport.             You don't need visas to

        18 go to most places.         It attracts less attention.            So,

        19 those are very valuable passports for organizations that

        20 seek to operate globally and to carry out attacks

        21 globally.       So, to infiltrate their own operatives

        22 throughout the world, having people with Western

        23 passports is very valuable.

        24                Also, I would say by the second half of 2014,

        25 ISIS had become basically advocating/encouraging attacks


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 40 of 93 PageID #: 1717
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      40
         1 in the West.        The message that came from ISIS shifted

         2 from "come and join us" -- the message to potential

         3 recruits was "come to the land of the caliphate."                  By

         4 late 2014, the message becomes "stay where you are and

         5 carry out attacks where you are.               Strike the enemy on

         6 their territory."

         7                And because the enemy is, for the most part,

         8 America and Europe, people who have American and European

         9 passports are particularly valuable because they are

        10 already there.        They are embedded into American and

        11 European society.         So, there is enormous value in people

        12 who have a Western passport.

        13 Q.        Dr. Vidino, at this point I would like to play for

        14 you an exhibit that's already been admitted and, at the

        15 end, ask the question whether this particular audio clip

        16 has any resonance with specific ISIS statements or

        17 speeches.

        18 A.        Okay.

        19                MS. COOK:      If we could please have Clip 24E.

        20                (Audiovisual presentation to the jury, no tape

        21 counter.)

        22                DEFENDANT AHMED:        Your Honor --

        23                (Presentation interrupted.)

        24                DEFENDANT AHMED:        I object, your Honor,

        25 because the words here -- or the sayings here are


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 41 of 93 PageID #: 1718
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      41
         1 something that is cut and does not give the whole

         2 picture.

         3                THE COURT:      It's already in evidence, 24E.

         4 That can be read and used in the court.                The objection is

         5 overruled.

         6                MS. COOK:      Thank you, your Honor.

         7                THE COURT:      If there are other parts you wish

         8 to introduce in your part of the case, you may do so.

         9                (Audiovisual presentation resumed.)

        10 BY MS. COOK:

        11 Q.        Dr. Vidino, do you note anything in that clip that

        12 seems consistent with well-known statements or speeches

        13 from ISIS?

        14 A.        Yeah, several.      I would say one is the idea of

        15 carrying out attacks wherever the enemy is.                 That's a

        16 very common theme in ISIS propaganda, which is to make

        17 the war against the enemy, against the infidels, global.

        18 Attack them wherever you find them.               Kill them wherever

        19 you find them.        That is a very common theme in ISIS

        20 propaganda.

        21                The second concept is that of reciprocity, if

        22 you will.       The part about killing children, killing kids,

        23 that is also something very common in ISIS propaganda.

        24 The propaganda argues that the enemy, America, ISIS

        25 enemies in general, kill women and children; therefore,


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 42 of 93 PageID #: 1719
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      42
         1 the message goes, ISIS should kill the enemy's women and

         2 children.        So, I take the part where it says, "Kill the

         3 kids, kill the kids" as something related to that.                   So,

         4 these are the common themes.

         5                  There is the reference to the lifestyle of the

         6 Orlando attacker, where the conversation is about how he

         7 didn't live the life of a pious Muslim and it says, well,

         8 that's why they didn't catch him -- that's why we didn't

         9 know about him.          That's another theme in ISIS propaganda,

        10 which is the idea of the assimilation.                  Of course, you

        11 know, if a terrorist acts in a way that is not exactly

        12 how one would expect a terrorist to look like or

        13 behave -- so, we would expect them to be a very pious

        14 Muslim.      The fact that he is drinking or doing other

        15 things that are not what a pious Muslim would do is

        16 something that would allow him to -- not to attract law

        17 enforcement attention, and that's a good way of hiding.

        18 That's also a common instruction that comes from ISIS.

        19 Q.        In 2014 did ISIS have a media spokesperson?

        20 A.        Yes.

        21 Q.        Who was that person?

        22 A.        A man named Abu Mohamed al-Adnani.

        23 Q.        If you could spell the last part of that name.

        24 A.        A-D-N-A-N-I.

        25 Q.        And in 2014 did al-Adnani put out a speech telling


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 43 of 93 PageID #: 1720
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      43
         1 people -- in addition to killing the nonbelievers

         2 wherever you are rather than traveling, were there any

         3 instructions about how to commit these murders?

         4 A.        Yeah.    The instructions were as broad as one can

         5 imagine them.        The instructions were kill them wherever

         6 you find them, in any way you can; and then there were

         7 examples.       And later ISIS propaganda was equally broad in

         8 saying kill them however you can do it, with guns, with

         9 explosives, use a vehicle, use a knife, use your bear

        10 hands, poison them.          It was really -- the point was the

        11 war is global.        The war is endless.         Kill the enemy

        12 wherever you find them, however you can.

        13 Q.        In a written publication did ISIS ever provide

        14 instruction on how to kill with a vehicle?

        15 A.        Yeah, in several publications.           Al-Quaeda still

        16 has several official publications which it puts out in a

        17 variety of languages, mostly Arabic and English; and they

        18 provide very detailed instructions on how to carry out

        19 attacks, including vehicular attacks.

        20                So, there are issues of, for example, Dabiq,

        21 D-A-B-I-Q -- which is the official English language

        22 publication of ISIS -- that provided step-by-step

        23 instructions on how to rent a truck and carry out an

        24 attack by mowing people down with the truck, what

        25 documents you should give to the truck rental company,


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 44 of 93 PageID #: 1721
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      44
         1 how you should behave, how you should choose your target,

         2 very detailed.

         3 Q.        Are there any incidents in the United States where

         4 the attacker seems to have closely followed the

         5 instructions that you've just described?

         6 A.        Yes.     There was an attack that took place in

         7 Manhattan where an individual, who was a known ISIS

         8 sympathizer of Uzbek origin, rented a truck which was

         9 almost identical to the one used in the ISIS magazine,

        10 rented it in New Jersey, crossed the bridge, drove into

        11 Manhattan and started driving on a bike lane and killed

        12 several individuals who were biking or walking on or near

        13 the bike lane.

        14 Q.        Did ISIS claim responsibility for that attack?

        15 A.        It did.

        16 Q.        Have there been any recent incidents where people

        17 appear to still be carrying out the instruction to kill

        18 them wherever you find them, however you can?

        19 A.        Yes.     We've had one literally last week in London,

        20 the attack on the London Bridge by a convicted ISIS

        21 supporter.        We've had plots thwarted in Europe and in

        22 North America over the last few months by ISIS

        23 supporters.         Just yesterday there was an arrest of an

        24 alleged ISIS supporter in Virginia.                 So, that's -- ISIS

        25 still has supporters globally.


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 45 of 93 PageID #: 1722
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      45
         1 Q.        Dr. Vidino, were you provided with an assymetric

         2 warfare manual to review for this case?

         3 A.        I was.

         4                MS. COOK:      Can we please pull up Exhibit 1?

         5 BY MS. COOK:

         6 Q.        Could you please tell the jury.            Overall, how

         7 would you characterize this document?

         8 A.        I would say this is a very typical --

         9                DEFENDANT AHMED:        I object for using this

        10 book.

        11                THE COURT:      Well, again, that's an item that's

        12 already been admitted in evidence in this case; so,

        13 anybody can use the book.

        14                DEFENDANT AHMED:        This book, first of all, was

        15 in another case, in another subject.               Honestly, up to

        16 today I don't know how this book got into their hands.

        17                THE COURT:      Okay.    Whatever.      It's here in

        18 evidence in this courtroom; so, it could be read and

        19 discussed in court.          That's overruled.

        20 BY MS. COOK:

        21 Q.        Dr. Vidino, if you will maybe start again.

        22 Overall, how would you characterize this document?

        23 A.        I would say this is a quintessential jihadist

        24 recruitment and training manual.               This is similar to many

        25 other manuals that circulate in the jihadist community


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 46 of 93 PageID #: 1723
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      46
         1 that groups like ISIS, like al-Quaeda, like al-Shabaab

         2 produce or even individuals close to these groups or part

         3 of the global jihadi movement produce.                  It replicates the

         4 tones, the messages, structure of a lot of these manuals.

         5 So, it's -- yeah.           It's in line with -- it's your classic

         6 jihadi manual.          Let's call it like that.

         7 Q.        So, it wouldn't be unusual for a manual such as

         8 this to be produced by one group but then circulated,

         9 shared with, and used by other groups?

        10 A.        Absolutely.       That's a very common dynamic.

        11 Q.        In your opinion, could this document be useful for

        12 recruiting individuals to a jihadist cause?

        13 A.        Yes.     Absolutely.

        14 Q.        I'd like to turn to some general concepts in the

        15 manual, beginning on page 1.              The first phrase that we

        16 see on this page is "Punishment for Hypocrisy" and then a

        17 description of what will happen to hypocrites.

        18 A.        Uh-huh.

        19 Q.        Does hypocrisy ever appear as a theme in jihadist

        20 propaganda?

        21 A.        Yeah.     "Hypocrisy" has a very specific meaning in

        22 jihadist propaganda.            Jihadists accuse Muslims who don't

        23 follow Islam the way jihadists think Islam should be

        24 followed -- so the very literalist extremist view of

        25 hypocrisy -- of basically being Muslims by name only but


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 47 of 93 PageID #: 1724
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      47
         1 not really being good and true Muslims.

         2                The hypocrisy -- and, of course, there's

         3 variations on the theme.           But generally the accusation is

         4 leveraged against those who claim to be Muslim but do

         5 not -- particularly rulers -- but then do not implement

         6 Islamic law, do not abide by Islamic law.                 So, the

         7 accusation that comes from jihadists is that they are

         8 hypocritical, they are not really Muslims, they only

         9 claim to be such.         And, again, according to the jihadist

        10 movement, the punishment for hypocrisy is death.

        11 Q.        Could that be motivating, the idea that if you

        12 don't engage in this requirement of offensive jihad, you

        13 will suffer death and hellfire?

        14 A.        That is one of the cards used by jihadist groups

        15 to attract recruits.          It's -- together with other

        16 messages.       But there is the idea of it's a religious duty

        17 for you to join us, to be the vanguard that tries to

        18 establish the perfect God-mandated state ruled by Islamic

        19 law.     If you don't do that, then you are committing a

        20 grave sin, you are a hypocrite, you are not really a true

        21 Muslim; and the punishment for that is hellfire.

        22                So, there is that dual message, which is there

        23 are a lot of rewards, most in the afterlife, for you if

        24 you join this battle and you try to create an Islamic

        25 State; but if you don't do that, there is a big


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 48 of 93 PageID #: 1725
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      48
         1 punishment in the afterlife.

         2                MS. COOK:      If we could turn to page 4.

         3 BY MS. COOK:

         4 Q.        At the beginning of this page, we read, "In the

         5 name of God, the Compassionate, the Merciful."                    Is there

         6 any significance to this greeting?

         7 A.        That's a mainstream implication -- Islamic

         8 implication.        This is not specifically jihadist.              I would

         9 say any conservative Muslim -- so nothing to do with

        10 terrorism per se -- would use this kind of phrasing at

        11 the beginning of a speech or at the beginning of when

        12 writing a document.          So, it's mainstream Islamic

        13 implication, if you will.

        14 Q.        So, is that something that would be familiar to

        15 the Muslim community?

        16 A.        Oh, yes.     Absolutely.     Any Muslim would know that.

        17 Q.        And is it also commonly used in jihadist

        18 propaganda?

        19 A.        Yes, of course.

        20 Q.        On the same page -- first, let me ask this:                We've

        21 discussed jihad as a religious obligation.                 Does this

        22 manual advocate engaging in violent jihad?

        23 A.        It does, repeatedly.

        24                MS. COOK:      Could we turn to page 11?

        25                And I'd like to focus in on the paragraph


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 49 of 93 PageID #: 1726
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      49
         1 under "With Respect to the Mujahidin."

         2                The paragraph above, "With Respect to the

         3 Mujahidin."

         4 BY MS. COOK:

         5 Q.        At the end of this paragraph, we read, "Should the

         6 situation stabilize for the Mujahidin, they will continue

         7 their jihad throughout the Muslim lands and liberate them

         8 from the control and occupation by the Jews and

         9 Christians.       In so doing, they will have performed their

        10 duty in fulfilling the neglected religious requirement of

        11 offensive jihad."

        12                Is this a very clear and direct statement that

        13 offensive jihad is a religious requirement?

        14 A.        Extremely clear.       Could not be any clearer than

        15 that.

        16                Those two sentences together really encompass

        17 the core beliefs of the jihadist movement, the idea that

        18 Jews and Christians are the enemy that occupy Muslim

        19 lands and that it's a religious duty for good Muslims to

        20 fight them and carry out jihad and that that endeavor is

        21 a religiously sanctioned duty.             It's very clearly stated.

        22 Q.        Is occupation a common theme in jihadist

        23 propaganda?

        24 A.        Yes, extremely.       That's -- the idea of it tries to

        25 convey that the Muslim world is under occupation.                  The


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 50 of 93 PageID #: 1727
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      50
         1 whole Muslim world is under occupation.                Whether that is

         2 direct occupation -- in some cases they would argue the

         3 Palestinian territories are under occupation from Israel.

         4                But at the same time, they would say that all

         5 Muslim lands are indirectly occupied because the

         6 rulers -- Muslim rulers that rule over them are, in

         7 reality, puppets of the Jews and the Christians, of the

         8 West.      They are not true Muslim.           They are -- going back

         9 to what we were saying earlier -- hypocrites.                     They don't

        10 rule those countries with Islamic law; so, they are

        11 really puppets of Jews and Christians, therefore,

        12 enemies.

        13                And there is no place in the Muslim world,

        14 from Morocco to Indonesia and everything in between,

        15 that, according to the jihadist movement, is really a

        16 place where Muslims can live Islam fully and freely

        17 and -- they are all occupied.             And the religious duty

        18 that comes with occupation is fighting the occupation

        19 through jihad, through violence.

        20 Q.        Is the idea that Muslim people are being oppressed

        21 or enslaved almost common in jihadist propaganda?

        22 A.        Extremely common.

        23                Again, it is creating that grievance, that

        24 sense of oppression that is crucial in sort of inciting

        25 and radicalizing people.           It's sending the message that


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 51 of 93 PageID #: 1728
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      51
         1 you are oppressed -- you, your people, your religion,

         2 your culture, they are oppressed.              You should rise up.

         3 Extremely common theme.

         4                MS. COOK:      Could we please turn to page 15.

         5                And if we could enlarge, yes, the "Means of

         6 Using Force."

         7 BY MS. COOK:

         8 Q.        Here we read, "Jihad without force does not exist;

         9 just as battles cannot be waged without resources that

        10 can ensure the continuous flow of this power.                     Jihad

        11 cannot exist without the supremacy and growth of this

        12 power, and the need for military and civilian forces is

        13 essential.       An unarmed youth will be ineffective to our

        14 mission unless God Almighty wills otherwise.                  Hence,

        15 weapons are a must if there are those ready to carry

        16 them.     A weapon is useless without someone able to use it

        17 with skill and strength.           However, these characteristics

        18 must be accompanied by strong moral convictions and

        19 knowledge of the sharia law.            This is the one and only

        20 true weapon for the Mujahidin, for without it he will

        21 turn into a bandit."

        22                Does this paragraph help to clarify that the

        23 manual is discussing violent jihad?

        24 A.        This is as clear as it can be that -- the

        25 importance of creating a military force, fighting


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 52 of 93 PageID #: 1729
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      52
         1 militarily, fighting jihad, you know, "an unarmed youth

         2 will be ineffective," "weapons are a must."

         3                It's clearly an argument made for people who

         4 want the Mujahidin.          So, those who fight jihad, the noble

         5 warriors, they need to fight.             They need to be trained.

         6 They need to be properly trained and, again, both in

         7 military tactics but also, as it says here, "have strong

         8 moral convictions and knowledge of the sharia law" and

         9 for them to fight because there is no other way to end

        10 this occupation than through military force.                  It's very

        11 clearly stated.

        12 Q.        Does violent jihad require physical training?

        13 A.        It does.

        14                You know, groups like this -- jihadist groups

        15 understand that recruits need to be properly trained,

        16 again, both from an idealogical point of view, provided

        17 with a clear mission and clear guidance as to what the

        18 mission is, but at the same time provided with the

        19 necessary military skills to operate, know how to handle

        20 weapons, explosives, how to counterfeit documents, how to

        21 securely communicate, and so on and so forth.

        22                MS. COOK:      Could we turn to page 17.

        23 BY MS. COOK:

        24 Q.        In the third paragraph, under "Collection,

        25 accounting, securing, and allocation of funds," there is


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 53 of 93 PageID #: 1730
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      53
         1 a statement about four sentences down that "Jihad will

         2 consume funds very rapidly.            Therefore, money must be

         3 raised, secured, and properly allocated prior to any

         4 operations or movements taking place."

         5                Is there an understanding reflected in this

         6 manual of what is needed materially to carry out

         7 offensive jihad?

         8 A.        Very clearly.      I think this could -- if you took

         9 away the word "jihad," this could be in any military

        10 manual for any army, a clear understanding that without a

        11 supply chain, without funds that buy the boots that

        12 soldiers wear, the weapons that soldiers use, the funds

        13 that are needed to pay the soldiers, the money to buy the

        14 gas that goes into the tanks and so on and so forth --

        15 all these activities are very expensive and necessary to

        16 carry -- to wage war.          This is very logical and very

        17 clearly explained here.

        18 Q.        And is it common for manuals of this type to draw

        19 on military manuals?

        20 A.        Yeah.    I would say that through -- it's very

        21 common for all manuals having -- it's very evident in

        22 this manual that it has moments in which it clearly is

        23 based on mainstream Islamic concepts, on jihadist

        24 ideology.       In others, it very much reads -- and I would

        25 argue that it is probably copied and pasted from


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 54 of 93 PageID #: 1731
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      54
         1 mainstream military manuals that one could use for -- one

         2 could find at any military academy of any country's army.

         3                So, it uses a lot of the concepts of guerilla

         4 warfare, military strategy, sort of adapts them to the

         5 jihadist movement.         But anybody that has any basic

         6 military training would recognize a lot of concepts and

         7 ideas here.

         8 Q.        And, in fact --

         9                MS. COOK:      If we could turn to page 5.

        10 Enlarge the paragraph that begins "Second definition" in

        11 the middle of the page.

        12 BY MS. COOK:

        13 Q.        There is a reference there to "guerilla warfare,

        14 or the 'war of the dog and flea'" in the middle of the

        15 paragraph.       Would this be an example of drawing on a

        16 military tactic that might be used by an inferior force

        17 against a superior military force?

        18 A.        Absolutely.     This is the terminology that is not

        19 proper of the jihadist world.             This is borrowed from

        20 mainstream military language, the idea of, as you said,

        21 an inferior military insurgent force attacking a more

        22 powerful force through small attacks, or the flea

        23 attacking the dog, much more powerful, but eventually

        24 winning through small operations.

        25                This is -- there are books that are titled


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 55 of 93 PageID #: 1732
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      55
         1 "War of the Dog and the Flea," and they talk about the

         2 Vietnam War because that was a tactic that the

         3 Vietnamese -- the North Vietnamese were using.                    So, this

         4 is mainstream military jargon borrowed for a jihadist

         5 manual.

         6 Q.        And could ideas like that, such as the war of the

         7 dog and the flea, be a justification for performing acts

         8 of terrorism, in other words, casting them as acts of an

         9 inferior force against a superior force?

        10 A.        That is exactly what terrorism is.

        11 Q.        Does this manual advocate for the creation of an

        12 Islamic State under Sharia Law?

        13 A.        It does, throughout the document.

        14                MS. COOK:      If we could remain on page 5 and

        15 enlarge the last paragraph.

        16 BY MS. COOK:

        17 Q.        About three lines down, beginning with, "Moreover,

        18 one of the goals of the Mujahidin is the liberation of

        19 Muslim populations oppressed by the power and

        20 dictatorship of an unjust and tyrannical regime whether a

        21 local government or a foreign one and establishing a new

        22 social system which implements its laws through the

        23 guidance of the Quran and Sunnah.              Thus, you will find

        24 that most of the Islamic movements share the same

        25 definitions and causes for their existence."


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 56 of 93 PageID #: 1733
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      56
         1                Could you please explain to the jury how this

         2 paragraph relates to the objective of establishing an

         3 Islamic State?

         4 A.        Yeah.    I mean, the concept in the first sentence

         5 is what we were saying, the idea that Muslim populations

         6 are oppressed, are occupied, as I said, either by an

         7 unjust tyrannical regime or a foreign force.

         8                The idea that jihadist groups have is that

         9 whether there is direct occupation -- so, the presence --

        10 foreign occupation, the presence of American troops or so

        11 on and so forth -- or the regime of puppets, of Muslims

        12 by name only.        The king of Morocco, the president of

        13 Egypt, these are rulers that for jihadist groups are not

        14 really Muslims.        They are allied with the West, and they

        15 are not implementing Islamic law; so, they are oppressing

        16 true Muslims.

        17                And the idea is that those who fight jihad

        18 should establish a new social system which implements its

        19 laws, which establishes -- liberates Muslims, liberates

        20 those lands, and establishes Islamic law there.

        21                And I think the second sentence goes to what

        22 we were saying earlier where it says that most of the

        23 Islamic movements share the same definition and causes

        24 for their existence.          It makes the points that, yes,

        25 within the jihadist movement there are several groups.


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 57 of 93 PageID #: 1734
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      57
         1 There is al-Quaeda.           There is ISIS.        There is al-Shabaab.

         2 There's many others.            But at the end of the day, all

         3 these groups have the same ideology, have the same goals,

         4 and work together.

         5 Q.        The reference to a "social system which implements

         6 its laws through the guidance of the Quran and the

         7 Sunnah," would that be Sharia Law?

         8 A.        Yes.     That is the creation of an Islamic State.

         9 An Islamic State, according to jihadist groups, is only

        10 one that implements Islamic law, Sharia Law, fully in, of

        11 course, the very literalist extremist way in which the

        12 jihadist groups interpret it.               That is the perfect

        13 society jihadist groups want to create and want to use

        14 violence to create.

        15                  MS. COOK:     Could we please turn to page 9.

        16                  Please enlarge the paragraph beginning "With

        17 respect to the Mujahidin."

        18 BY MS. COOK:

        19 Q.        Beginning at the second sentence, "The Mujahidin

        20 will know that they are now on their way to establishing

        21 an Islamic caliphate government."

        22                  Is this the overall objective of all of the

        23 information and the training and the guidance provided in

        24 this manual, the establishment of an Islamic caliphate

        25 government?


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 58 of 93 PageID #: 1735
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      58
         1 A.        Correct.     That's what jihadist groups want, to

         2 create what to them is the perfect Islamic system,

         3 implementing Islamic law.           That is the caliphate.         That's

         4 what these groups want.

         5 Q.        And reading further in this same paragraph, we

         6 read, "You will find that they will step up their

         7 political and military campaigns, in order to highlight

         8 the milestones of this ongoing struggle between them and

         9 their primary adversaries, the Jews and the Christians,

        10 and their puppets and clients."

        11                Does this illustrate what you've testified to

        12 earlier, that the primary enemies are the Jews and the

        13 Christians?

        14 A.        Yeah.    Primary enemies are the Jews and the

        15 Christians.       The way jihadist groups frame this is that

        16 there is a giant global conspiracy against Muslims and

        17 against Islam and that Jews and Christians are working to

        18 undermine or even destroy Islam, and then the puppets and

        19 clients are the Muslim rulers who are allied of Jews and

        20 Christians and are not implementing Islam properly.

        21 Those are sort of the other enemy.

        22 Q.        Does that idea of rulers being puppets and clients

        23 of the enemy provide justification for attacking even

        24 governments in majority Muslim countries?

        25 A.        Yes, absolutely, as we said earlier, rule


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 59 of 93 PageID #: 1736
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      59
         1 according to the jihadist worldview.               Muslim rulers who

         2 do not implement Islamic law and that are allied of the

         3 West are hypocrites.          They are not really Muslims.           So,

         4 they have committed the sin of hypocrisy, basically not

         5 being true Muslims; and the punishment for them is death.

         6 Q.        How does jihadist propaganda typically portray the

         7 mujahideen?

         8 A.        As noble warriors; selfless, courageous warriors;

         9 sort of a vanguard that interprets Islam correctly; a

        10 small minority that decides to sort of leave behind all

        11 worldly possessions and fight, sacrifice themselves, in

        12 many cases their lives, to do what pleases God, to what

        13 should be the ultimate aim of all good Muslims, which is

        14 creating an Islamic State.

        15                There is obviously -- you know, it's

        16 propaganda; so, they will create these videos that

        17 portray these individuals as extremely noble, extremely

        18 brave.      That's what propaganda of extremist groups does.

        19                MS. COOK:      Could we please turn to page 5.

        20                And enlarge the last paragraph that begins

        21 "The Objectives of Guerilla Warfare."

        22 BY MS. COOK:

        23 Q.        We read, "The objectives the Mujahidin are

        24 striving for are noble and supreme.               They are heeding the

        25 call to establish a purely Islamic system, free of all


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 60 of 93 PageID #: 1737
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      60
         1 evil deeds and aspects of disbelief.                 It is based on the

         2 Quran and the Sunnah."

         3                  Is this an illustration of what you just

         4 talked about, the propaganda that portrays mujahideen as

         5 noble?

         6 A.        Yeah.     It's more of the same.          They are called --

         7 they are responding to a higher call.                 They are noble.

         8 They are brave.          And they are sacrificing themselves to

         9 establish this perfect utopian society, this Islamic

        10 State which is free of all evil deeds and aspects of

        11 disbelief.        It's perfect, it's just, and so on and so

        12 forth.

        13                  So, they are these noble warriors who know

        14 what to do and create in a way -- the concept of a

        15 vanguard is very important for jihadist groups.                     It's the

        16 idea that a small minority -- because at the end of the

        17 day, those who adopt this ideology, as we said, are a

        18 fringe of a fringe of a fringe within the Muslim world.

        19 So, the way they see themselves is this small vanguard

        20 that understands true Islam and fights for it.

        21 Q.        Does this also reflect the duality you mentioned

        22 earlier, that failure to obey the call to engage in the

        23 religious requirement of violent jihad leads to death and

        24 hellfire but --

        25 A.        Yes.


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 61 of 93 PageID #: 1738
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      61
         1 Q.        -- joining the cause makes you part of the noble

         2 mujahideen?

         3 A.        Exactly that.      There is no in between.          Either you

         4 join the mujahideen and you sacrifice yourself and then,

         5 of course, you're noble and the rewards for you in the

         6 afterlife are endless; or you don't and then you are a

         7 hypocrite.        You are not a true Muslim; so, the

         8 punishments in the afterlife for you are endless.

         9                MS. COOK:      Could we please turn to page 14.

        10                And enlarge the fourth complete paragraph, the

        11 one beginning, "The Mujahidin."             I'm sorry.      The fourth.

        12 BY MS. COOK:

        13 Q.        It begins, "The Mujahidin must take everything

        14 into consideration.         The Mujahidin are fighting for an

        15 entire nation, protecting its beliefs, holy sites and its

        16 people, their honor, land and fortune, and defending it

        17 from attacks and oppression."

        18                Could you please address the concept of the

        19 Muslim nation and how it is used in jihadist propaganda?

        20 A.        Yeah.    Well, the way all Muslims see it is that

        21 those who believe in Islam are part of a global

        22 community, which is called "Ummah," U-M-M-A-H.                    That is a

        23 mainstream concept in Islam.            It is not just jihadists

        24 who use this concept.

        25                Of course, jihadist groups would spin this


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 62 of 93 PageID #: 1739
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      62
         1 concept and argue that the mujahideen are defending this

         2 global entity -- the mujahideen are those who truly

         3 understand Islam and are fighting to defend the global

         4 community that is under attack from Jews, from

         5 Christians, from hypocrites and so on and so forth.                   Of

         6 course, what they are trying to give is this idea of one

         7 community which is under attack by external and internal

         8 enemy forces.

         9                MS. COOK:      If we could please turn to page 30.

        10 BY MS. COOK:

        11 Q.        In this part of the manual, we see instruction on

        12 selecting targets.

        13                MS. COOK:      If we could highlight where it

        14 begins "Christian military activity going on in purely

        15 Islamic societies."

        16 BY MS. COOK:

        17 Q.        What is the threat that Christian missionaries

        18 pose?

        19 A.        Jihadist groups have always very strongly opposed

        20 the activity of Christian missionaries that go to the

        21 Middle East because the idea is that they might convert

        22 people to Christianity, that people might leave Islam and

        23 become Christians.         Of course that is, from the jihadist

        24 point of view, a very grave danger and sin punishable by

        25 death.      If you leave Islam, the punishment according to


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 63 of 93 PageID #: 1740
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      63
         1 jihadists is death.

         2                And, of course, the activity of groups that go

         3 to the Middle East and prosthelytize and try to introduce

         4 people to religions other than Islam is highly

         5 unacceptable for groups like al-Quaeda, like ISIS.

         6                MS. COOK:      Could we please turn to page 31.

         7 And enlarge the very last paragraph under "Human

         8 Targets."

         9 BY MS. COOK:

        10 Q.        "We must target and kill the Jews and Christians,

        11 and we say unto any enemy of God and of his prophet, 'We

        12 have come to slaughter you."            Today we must not let

        13 borders separate us, nor allow geography to keep us

        14 apart, making every Muslim country our country and their

        15 land our land.        We must turn the" --

        16                MS. COOK:      Please turn to the next page.

        17 BY MS. COOK:

        18 Q.        -- "idolaters' countries into a hell just like

        19 they have done to Muslim countries ('act in proportion to

        20 the wrong that has been done to you.')"

        21                Is this particular language about turning the

        22 idolaters' countries into a hell like they turned our

        23 country into a hell -- do you see that reflected in

        24 jihadist propaganda?

        25 A.        Yeah.    We discussed that earlier.          It's the


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 64 of 93 PageID #: 1741
                           Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      64
         1 concept of reciprocity.            It's like when we were listening

         2 to that phone call, they talked about killing children.

         3 They kill our children.            Then we are justified in killing

         4 their children.         This is, I mean, exactly how it's

         5 phrased.        "Act in proportion to the wrong that has been

         6 done to you."

         7                 So, the narrative that comes from jihadist

         8 propaganda is that Jews and Christians, the enemy, have

         9 turned Muslim lands into hell.              They attack.       They bomb.

        10 They subjugate.         They oppress Muslim majority countries.

        11 So, we, the jihadist movement -- we should do the same.

        12 We should bring the war to them.                We should

        13 oppress/slaughter them in their countries, in their

        14 homes.      It's bringing the war to the enemy.

        15 Q.        And staying on page 32 --

        16                 MS. COOK:     If you could zoom out.

        17 BY MS. COOK:

        18 Q.        -- there is a priority of human targets by order

        19 of importance which lists particular nationalities.                   Is

        20 this, in your experience, unusual?

        21 A.        No.    It's fairly common.        The idea of indicating

        22 targets and doing so by their roles or their

        23 nationalities, that is very common.                It variates from

        24 manual to manual, from propaganda piece to propaganda

        25 piece; although, I think Jews and Americans rate fairly


                                Christina L. Bickham, RDR, CRR
                                            409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 65 of 93 PageID #: 1742
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      65
         1 high on all of them.          But generally speaking, that's kind

         2 of how it works.

         3                You know, they -- these manuals serve to -- as

         4 we said, to both provide an idealogical framework and

         5 specific guidance from an operational point of view.                   So,

         6 here having a list of enemies, of targets, is very

         7 important and very common.

         8 Q.        Why would Americans be so high on the list?

         9 A.        Because America is the most powerful country in

        10 the West, because the American military is, from a

        11 jihadist's point of view, what stops them from obtaining

        12 power in the Middle East.

        13                As we said, the goal that these groups have is

        14 that of creating Islamic States in the Middle East, of

        15 turning everything -- at least in Phase 1 of their

        16 project -- everything in the Muslim world -- so, from

        17 Morocco to Indonesia and everything in between, the whole

        18 Arab world, the whole Middle East and beyond that -- into

        19 an Islamic State.

        20                In these countries they are faced with the

        21 challenge of local regimes, what they call "puppets."

        22 These local regimes, argues jihadist propaganda, exist

        23 and are powerful only because America supports them, only

        24 because America provides these regimes with the

        25 political, military, and economic backing that allows


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 66 of 93 PageID #: 1743
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      66
         1 them to be stronger than jihadist groups.

         2                The thinking is if we attack Americans,

         3 Americans will withdraw from the Middle East and then

         4 that will weaken local regimes and we would be able to

         5 overcome them and establish Islamic States.

         6                So, America is the -- other than, of course,

         7 the many cultural and religious differences that jihadist

         8 groups have with Americans, the fact that Americans are

         9 predominately Christian and so on and so forth, there is

        10 a very strong political military reason as to why America

        11 ranks on top of the list.            It is the most powerful

        12 country in the West, more than, you know, U.K., Spain,

        13 Australia, Canada, or Italy.

        14 Q.        I'd like you to now explain some of the specific

        15 references in the manual.

        16                MS. COOK:      If we could turn to page 6.

        17                THE COURT:      We need to take a break pretty

        18 soon.      How much more do you have of this?

        19                MS. COOK:      Probably another 10 or 15 minutes.

        20                THE COURT:      Do you think you can get it

        21 finished before break time or...

        22                MS. COOK:      What time is the break, your Honor?

        23                THE COURT:      Well, soon.

        24                MS. COOK:      Yes.

        25                                       *


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 67 of 93 PageID #: 1744
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                          67
         1 BY MS. COOK:

         2 Q.        Page 6.      The bottom paragraph makes a reference to

         3 deals being offered to the mujahideen in the Arabian

         4 Peninsula by Safar Al-Hawali Al-'Awaji.

         5 A.        Uh-huh.

         6 Q.        Are those actual people?

         7 A.        Yep.

         8 Q.        Who are they?

         9 A.        Leaders of the so-called "Sahwa," S-A-H-W-A.

        10 These are individuals in Saudi Arabia who were close to

        11 Osama bin Laden, sort of spiritual leaders of the

        12 jihadist movement in Saudi Arabia.                And the idea here is

        13 that some regimes -- in this case the Saudi regime --

        14 will try to bargain with those individuals, try to co-opt

        15 them so that they are no longer challenging the local

        16 regimes.

        17                  MS. COOK:     If we could turn to page 13, the

        18 first paragraph under "The Fundamental Conditions for

        19 Launching a Successful Guerilla War."

        20 BY MS. COOK:

        21 Q.        At the end of this paragraph, there is a reference

        22 to Sheikh Abu Abdullah and Dr. Ayman.                 Who are these

        23 people?

        24 A.        Sheikh Abu Abdullah is Osama bin Laden.                   Abdullah

        25 is bin Laden's first son.             "Abu" means father.           This is a


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 68 of 93 PageID #: 1745
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                       68
         1 common way for jihadists to identify themselves not using

         2 their first name but saying father of Abdullah.                     So,

         3 that's Osama bin Laden.

         4                And Dr. Ayman is Ayman al-Zawahiri, who was at

         5 the time al-Quaeda's Number 2 and currently al-Quaeda's

         6 Number 1.

         7 Q.        So, is Osama bin Laden one of the former leaders

         8 of al-Quaeda?

         9 A.        The founder and former leader, yes.

        10                MS. COOK:      Please turn to page 14.             Enlarge

        11 the second paragraph, beginning "Similarly."

        12 BY MS. COOK:

        13 Q.        There is a reference here to "the blessed bombing

        14 in 1416 AH, the toppling and destruction of the American

        15 towers."      What do you assess this to be a reference to?

        16 A.        This is -- so, 1416 AH is the Islamic way of

        17 counting years.        So, that is equivalent to 1995 in our

        18 calendar, in the Gregorian calendar.               So, this refers to

        19 attacks that took place in Saudi Arabia.

        20                Specifically, the American towers are two

        21 buildings who are in Khobar, which is a town in Saudi

        22 Arabia where there was a U.S. military installation that

        23 was attacked in Ninety -- around that time.

        24 Q.        Is that common --

        25 A.        These are attacks in Saudi Arabia that took place


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 69 of 93 PageID #: 1746
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                       69
         1 in the mid Nineties.

         2 Q.        Is it common for jihadist propaganda to use the

         3 Islamic calendar?

         4 A.        Yes.     They would not use a Christian calendar.

         5 They would use the Islamic calendar.

         6                  MS. COOK:     Please turn to page 31.              Under

         7 "Economic Targets," the paragraph beginning "Other goals

         8 include the expulsion of foreign capital from local

         9 markets and the benefit of the economical impact of the

        10 operations being conducted in the area.                  This was

        11 accomplished recently when the economic impact of the

        12 blessed Madrid attacks affected the European economy as a

        13 whole."

        14                  What do you assess the Madrid attack reference

        15 to be?

        16 A.        That's, I would say, fairly clearly a reference to

        17 the March, 2004, train bombings in Madrid that killed

        18 almost 200 people.           That was an operation carried out by

        19 an al-Quaeda-linked cell.

        20                  MS. COOK:     If I may have a moment, your Honor.

        21                  THE COURT:      Yes.

        22                  MS. COOK:     No further questions at this time.

        23                  THE COURT:      All right.      We'll take a break and

        24 come back.

        25                  (Recess, 3:46 p.m. to 4:12 p.m.)


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 70 of 93 PageID #: 1747
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      70
         1                  (Open court, defendant present, jury

         2 present.)

         3                  THE COURT:      Are you ready for

         4 cross-examination?

         5                  CROSS-EXAMINATION OF LORENZO VIDINO

         6 BY DEFENDANT AHMED:

         7 Q.        Good evening.

         8 A.        Good evening.

         9 Q.        I'm sorry for this.          Did you meet, before coming

        10 here, with the prosecutor?

        11 A.        Yes.

        12 Q.        How long did you sit with the prosecutor?

        13 A.        I sat, I think, four or five times.

        14 Q.        How long each meeting -- or each time for how

        15 long?

        16 A.        I would say a total of seven, eight hours.

        17 Q.        What was the content of this -- of these meetings?

        18 A.        My testimony.

        19 Q.        Do you know about my case?

        20 A.        Not -- no, not really.           Not the specifics.

        21 Q.        And how did you come to testify on a case that you

        22 don't know?

        23 A.        Well, because I was asked to testify not about the

        24 specifics of the case.            I was asked to provide my

        25 expertise on topics that I assume to be related to the


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 71 of 93 PageID #: 1748
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      71
         1 case.

         2 Q.        Don't you believe that this is assistance of the

         3 court and could lead the court?

         4 A.        I'm sorry.     I didn't --

         5 Q.        Could lead justice.        Sorry.

         6 A.        Can lead justice?

         7                MS. COOK:      Your Honor, could we have the

         8 question asked again?

         9                THE COURT:      I don't understand that question.

        10 Please repeat -- rephrase.

        11                DEFENDANT AHMED:        Yes.

        12 BY DEFENDANT AHMED:

        13 Q.        Your presentation might distort the truth.

        14 A.        Well, I came here to talk about what is my

        15 expertise, which is ISIS, the manual specifically, and

        16 related topics.        How that -- the impact that it has on

        17 the trial, of which I don't really know the specifics, is

        18 beyond me.

        19 Q.        Aren't you aware that whether -- knowingly you can

        20 hurt people, also unknowingly, knowingly and unknowingly?

        21 A.        As I said, I came to provide my expertise, which I

        22 gave.      Of course it has an impact on the trial.               That is

        23 for the jury to assess.

        24 Q.        You listened to a small part of the recording.

        25 Did you listen to it before?


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 72 of 93 PageID #: 1749
                           Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      72
         1 A.        No, I did not.

         2 Q.        Did you hear what came before, the words or the

         3 conversation before, what came before and also after?

         4 A.        No.

         5 Q.        So, if you are not aware, I think the government

         6 was really playing with this tape.

         7                 MS. COOK:     Objection to the defendant

         8 testifying.

         9                 THE COURT:      Sustained.      That's your opinion.

        10 It's not an appropriate question.

        11 BY DEFENDANT AHMED:

        12 Q.        You said that the jihadi movement started in the

        13 Eighties, is that true, in Afghanistan?

        14 A.        I said the global jihadist movement started in the

        15 Eighties, and I believe I said there were smaller

        16 groupings that I would call "jihadists" active at the

        17 local level before this.

        18 Q.        What was the role of the Afghani mujahideen in the

        19 Eighties?

        20 A.        So, the Afghan mujahideen, those from Afghanistan,

        21 were fighting against the Soviet Union to liberate their

        22 country.

        23                 The foreign fighters, mostly Arab but anyways

        24 known Afghan fighters, went there to also help the

        25 Afghans against the Soviet Union; but they were more


                                Christina L. Bickham, RDR, CRR
                                            409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 73 of 93 PageID #: 1750
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      73
         1 religiously motivated.           They were more idealogically

         2 motivated.

         3                THE COURT:      I'm sorry.      I think that wasn't

         4 clear.      Who were more idealogically motivated?

         5                THE WITNESS:       The foreign fight -- the Afghans

         6 were trying to liberate their country from a foreign

         7 occupation.       The ones that came from outside of

         8 Afghanistan were working with the Afghans but were

         9 more -- so, to them it wasn't a war of liberation of

        10 their own country.         They were idealogically motivated by

        11 a concept of global jihad.            If you were from Morocco,

        12 Jordan, Indonesia, your country wasn't occupied by the

        13 Soviet Union.        You were going there to fight against the

        14 Soviet Union because you felt you belonged to this global

        15 jihadist movement.

        16 BY DEFENDANT AHMED:

        17 Q.        Do you remember the leaders of the mujahideen at

        18 that period?

        19 A.        Afghans or Arabs?

        20 Q.        Afghans.

        21 A.        There were a few:       Massoud, Hekmatyar --

        22 Q.        Rabbani?

        23 A.        Rabanni.

        24 Q.        Sayyaf?

        25 A.        Abu Sayyaf.


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 74 of 93 PageID #: 1751
                           Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      74
         1 Q.        Sayyaf.

         2                 What was the objective of these mujahideen at

         3 that time?

         4 A.        As I said, repelling the Soviet invasion,

         5 overthrowing the Soviet-friendly regime in Kabul, and

         6 creating a Soviet-free Afghanistan, which in some cases

         7 would have been religiously -- would be in sort of an

         8 Islamic State.         It depends.      Different leaders have

         9 different views.

        10 Q.        So, their objective was an Islamic governance?

        11 A.        For some of them, yes.          For some, not.

        12 Q.        Who was helping -- what countries -- what states,

        13 what countries were helping these mujahideen?

        14 A.        Several.     Pakistan, Saudi Arabia, indirectly the

        15 United States.         Several other countries.

        16 Q.        Who gave them the weapons -- anti-craft weapons,

        17 Stinger?

        18 A.        The United States, indirectly.

        19 Q.        So, the United States was procreating an Islamic

        20 State.

        21 A.        No.   The United States was against communism; so,

        22 the United States was fighting anybody that was fighting

        23 the Soviet Union and cared little about the idealogical

        24 tendencies of those who were fighting the Soviet Union.

        25                 So, throughout the Cold War, it entered into


                                Christina L. Bickham, RDR, CRR
                                            409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 75 of 93 PageID #: 1752
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      75
         1 many alliances with a lot of people without asking too

         2 many questions; and the concept of an Islamic State and

         3 what these leaders could do was lost in the mind of most

         4 American policy makers.             So, to them the -- to America

         5 the enemy was the Soviet Union.               It provided weapons to

         6 those who were fighting the Soviet Union.

         7 Q.        So, they preferred to have an Islamic ruling than

         8 having a Communist ruling?

         9 A.        I don't think it was a conscious calculation, but

        10 yes.     The big enemy was communism, yes.               It was the Cold

        11 War.

        12 Q.        And these leaders would come to the United States

        13 and take monetary support, financial support, from people

        14 and from supporters?

        15 A.        A few came, yes.

        16 Q.        Do you know Abdullah Azzam?

        17 A.        Yes.

        18 Q.        Who is he?

        19 A.        Abdullah Azzam was the leader -- I'd say the most

        20 important of the Arab fighters fighting in Afghanistan

        21 and one of the cofounders of al-Quaeda.

        22 Q.        How many times did he come to the United States

        23 and he was taking funds and -- from here?

        24 A.        Several times.        He conducted several fund-raising

        25 trips throughout America.


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 76 of 93 PageID #: 1753
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      76
         1 Q.        That means al-Quaeda was taking funding or support

         2 from the United States.

         3 A.        From supporters within the United States, not from

         4 the United States Government.               The fund-raising trips

         5 were done in certain mosques where supporters would give

         6 money.

         7                  From people in the United States but not the

         8 United States Government.             That's a completely different

         9 thing.

        10 Q.        Were there Muslim Americans who went to

        11 Afghanistan to fight with the Arab mujahideen and also

        12 the Afghan mujahideen?

        13 A.        Yes.

        14 Q.        And from all Arab and Islamic states, countries?

        15 A.        From most, yes.

        16 Q.        And at that time what was the role of bin Laden?

        17 A.        Bin Laden was, for the most part, fund-raising for

        18 the Arab mujahideen there.              He had a network of wealthy

        19 people that he could tap to get funding for the Arab

        20 fighters in Afghanistan.

        21 Q.        It is said that bin Laden at that time, he was not

        22 extremist.        Is that true?

        23 A.        It's debatable what "extremist" is.               I would say

        24 that his beliefs were quite extremist already back then.

        25 Q.        It is said that he is a member of the Muslim


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 77 of 93 PageID #: 1754
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      77
         1 Brotherhood.

         2 A.        He was, yes.

         3 Q.        And they are considered -- the Muslim

         4 Brotherhood -- that they are modernists.

         5 A.        That is highly debatable.

         6 Q.        Do you have any information about the Khalden

         7 base?

         8 A.        What do you mean "information"?

         9 Q.        When was it created?

        10 A.        In the mid to late Nineties.           It was one of the

        11 first camps that al-Quaeda did after bin Laden came back

        12 from Sudan in '96.         But, of course, it -- if I might --

        13 Q.        Are you sure?

        14 A.        But, of course, it operated also in the late

        15 Eighties during the war with the Soviets.                 There was a

        16 break from '91 to '96 when al-Quaeda was based in Sudan.

        17 Q.        Have you been to Afghanistan?

        18 A.        No, I have not.

        19 Q.        People who went there, were there, they said that

        20 Khalden camp was not part of al-Quaeda.                Yes?       It was

        21 separate.

        22 A.        I don't know who these people are.             I don't --

        23 it's difficult for me to assess that.

        24 Q.        This is what was said.         Didn't you hear from

        25 anyone?


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 78 of 93 PageID #: 1755
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      78
         1 A.        I don't know.        From who should I have heard?

         2 Q.        From people who went there.            Didn't you get this

         3 information?

         4 A.        I did not get that information from people who

         5 went there, no.

         6 Q.        And how did you know that it was al-Quaeda?

         7 A.        Because there are videos -- there are al-Qaeda

         8 videos with people training there and because it is

         9 assessed -- it was a camp that was attacked by the U.S.

        10 Government as an al-Quaeda training camp and there are

        11 videos produced by Al-Sahab, which is the al-Quaeda

        12 official media outlet.

        13 Q.        Do you know the camp Jihad Wahl?

        14 A.        Jihad what?

        15 Q.        Jihad Wahl.

        16 A.        No, I'm not familiar.

        17 Q.        Isn't that the video that you just talked about

        18 now?

        19 A.        No.

        20 Q.        Are you sure that there is a video where there is

        21 training -- where they are training in Khalden?

        22 A.        Yes.

        23 Q.        Can you please describe to us the location, what

        24 it looked like?

        25 A.        It's in basically a -- what it looks like, a lot


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 79 of 93 PageID #: 1756
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      79
         1 of -- sort of basically like a deserted area in the

         2 footstep of mountains.           There is -- what you can surmise

         3 from the video is a few fairly primitive houses.                    It's

         4 very -- I mean, it's called a "training camp."                    Of course

         5 it's -- it wouldn't compare to, like, a military base as

         6 of a regular Army.         It's fairly primitive, but it was

         7 shown in videos.

         8 Q.        They say that Khalden has -- there are no houses

         9 there in Khalden.

        10 A.        Who is "they"?      I'm not sure.

        11 Q.        People who were there.

        12 A.        Okay.    I...

        13                MS. COOK:      Objection, your Honor.         We need to

        14 proceed by question and answer.

        15                THE COURT:      Sustained.      This has gotten out of

        16 control.      They/people.

        17 BY DEFENDANT AHMED:

        18 Q.        So, you did not go to Khalden?

        19 A.        No, I did not.

        20 Q.        And probably you received the wrong information.

        21                MS. COOK:      Objection to the defendant

        22 testifying.

        23                THE COURT:      Sustained.      You could ask him a

        24 question about that.

        25                                       *


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 80 of 93 PageID #: 1757
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                          80
         1 BY DEFENDANT AHMED:

         2 Q.        Can you confirm hundred percent that Khalden

         3 belongs to al-Qaeda?

         4 A.        Yes.

         5 Q.        This is your -- this is your testimony today --

         6 A.        Yes.

         7 Q.        -- that this is true?

         8 A.        Yes.

         9 Q.        And what is the evidence -- your evidence --

        10                  MS. COOK:     Objection, your Honor.

        11 BY DEFENDANT AHMED:

        12 Q.        -- for that?

        13                  MS. COOK:     Asked and answered.

        14                  THE COURT:      Sustained.      Sustained.         Move on.

        15 He's already answered that.

        16 BY DEFENDANT AHMED:

        17 Q.        You mentioned Abu Musab al-Zarqawi.

        18 A.        Yes.

        19 Q.        What is the name of his group?

        20 A.        The first one -- you mean the -- the first one he

        21 created was Tawhid wa'al-Jihad.

        22 Q.        Tawhid wa'al-Jihad?

        23 A.        Tawhid, unity of God.

        24                  THE INTERPRETER:        Yes.    I just -- T-A-W --

        25                  THE COURT:      What is the --


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 81 of 93 PageID #: 1758
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      81
         1                  THE WITNESS:      Unity of God.       T-A-W-H-I-D.

         2 BY DEFENDANT AHMED:

         3 Q.        And where was this group, this organization?

         4 A.        At the very beginning in Afghanistan, in the

         5 Western part of Afghanistan, in the heart Province of

         6 Afghanistan.         And then after the U.S. invasion of

         7 Afghanistan, it moved to Iraq.

         8 Q.        When did they change their names?

         9 A.        They started changing their names in early 2001,

        10 where they merged with Ansar -- or they worked together

        11 with Ansar al-Islam, which is a group operating in

        12 Kurdish parts of Iraq.

        13 Q.        What is the new name?

        14 A.        What do you mean?         When?    Now or --

        15 Q.        No, the second name.

        16 A.        What do you mean "the second name"?

        17 Q.        After the Tawhid.

        18 A.        Okay.     Ansar al-Islam.

        19 Q.        Ansar al-Islam.

        20                  What is the -- what was the reason for

        21 occupying Iraq?

        22 A.        For the U.S. occupying Iraq?

        23 Q.        Yes.

        24 A.        That is fairly complicated.            There are different

        25 motivations given by the U.S. Government that range from


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 82 of 93 PageID #: 1759
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      82
         1 regime change, because the regime of Saddam Hussein was

         2 supporting a variety of problematic actors in the region,

         3 to access to -- to alleged access to weapons of mass

         4 destruction by -- on the part of the Saddam Hussein

         5 regime.

         6 Q.        Was that true?

         7 A.        What was true?

         8 Q.        These -- the destruction, the weapons.

         9 A.        The weapons?

        10 Q.        Yes, of destruction.

        11 A.        Apparently weapons were not found in Iraq.

        12 Q.        So, it was a big lie.

        13 A.        That's not my place to say.          It's --

        14                MS. COOK:      Objection, your Honor.         That's not

        15 a question.

        16                THE COURT:      Sustained.

        17 BY DEFENDANT AHMED:

        18 Q.        And what was the result of that occupation?

        19 A.        That's a very complicated question.             I mean, what

        20 do you mean "what was the result"?              From what point of

        21 view?      I mean, that's very broad.

        22 Q.        Wasn't it a center for the meetings or for the

        23 existence of mujahideen?

        24 A.        Iraq, you mean?       Yes.   It became -- after the U.S.

        25 invasion of Iraq, the country became one of the main


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 83 of 93 PageID #: 1760
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      83
         1 places where jihadists congregated, yes.

         2 Q.        Do you think that if Saddam did not leave, would

         3 these organizations exist?

         4                MS. COOK:      Objection, your Honor.

         5 Speculation.

         6                THE COURT:      Sustained.

         7 BY DEFENDANT AHMED:

         8 Q.        In your experience.        And you have experience in

         9 that field, since you are expert in these subject matters

        10 and in politics.

        11                MS. COOK:      Your Honor, is there a question?

        12                THE COURT:      I think maybe he wants an opinion

        13 about the question he asked before.

        14 BY DEFENDANT AHMED:

        15 Q.        The situation that we have now in Iraq and in

        16 Syria, don't you think it resulted from the occupation of

        17 the American forces of Iraq?

        18 A.        It's a combination of many factors; but

        19 unquestionably the U.S. actions are a big part of it,

        20 yes.

        21 Q.        Don't you believe that the treatment of prisoners

        22 in Abu Ghraib in Iraq -- you know, the humiliation of

        23 prisoners and the undressing of prisoners -- increased

        24 these groups?

        25 A.        Sure.


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 84 of 93 PageID #: 1761
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      84
         1 Q.        That means everyone is participating in the

         2 destruction of this world.

         3 A.        I guess.      That's one way of putting it.

         4 Q.        You said that you were in North Africa.

         5 A.        Yes.

         6 Q.        What place?

         7 A.        Morocco, Tunisia, Libya, Egypt.

         8 Q.        What do you think of Muslim populations in North

         9 Africa?

        10                  MS. COOK:     Objection to relevance, your Honor.

        11                  THE COURT:      Sustained.

        12 BY DEFENDANT AHMED:

        13 Q.        And also you went to the Middle East?

        14 A.        Some parts.

        15 Q.        Did you meet with any international jihadi groups

        16 or individuals?

        17 A.        Yes.

        18 Q.        How was it?       Did you meet them?         Did you talk to

        19 them?

        20 A.        Yes.

        21 Q.        And what were their opinions and their

        22 objectives --

        23                  MS. COOK:     Objection as to --

        24 BY DEFENDANT AHMED:

        25 Q.        -- or their goals?


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 85 of 93 PageID #: 1762
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      85
         1                MS. COOK:      -- relevance.

         2                THE COURT:      He's talked about this to some

         3 extent.      I think he can ask that.

         4                But it's a rather broad question.             Why don't

         5 you narrow the question?

         6 BY DEFENDANT AHMED:

         7 Q.        For example, the people you talked to -- what were

         8 the reason they became jihadists?

         9 A.        Well, that's complicated.          Of course, different

        10 people would give different opinions and different

        11 reasons as to why they did that.               There are some

        12 commonalities in their stories which one, of course, has

        13 to take with a pinch of salt.             Different reasons for

        14 every individual.

        15 Q.        Give us an estimate or -- if you can

        16 evaluate/estimate how many people got killed during the

        17 occupation of Iraq.

        18 A.        Hundreds of thousands.

        19 Q.        Don't you believe that killing one human being

        20 without any right -- don't you think that this is wrong?

        21 A.        Of course, yes.

        22 Q.        Frankly, don't you think that there is injustice

        23 and -- injustice inflicted by the leaders of these

        24 countries?       For example, Egypt now, don't you think that

        25 he is a dictator?


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 86 of 93 PageID #: 1763
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      86
         1 A.        Yes.

         2 Q.        However, he is supported by the West, especially

         3 the United States.

         4 A.        Yes.     Correct.

         5 Q.        Doesn't that lead to these -- to these people to

         6 look to the West in unnatural way or looking at it in a

         7 different way?

         8 A.        Yes, sure.

         9 Q.        Do you agree with me that getting rid of Gaddafi

        10 created problems in -- huge problems in Libya and in

        11 North Africa?

        12 A.        Yes.

        13 Q.        Do you agree with me that at the end of the

        14 Nineties, beginning of 2000s, al-Mukarta (Phonetic

        15 spelling) did not have much support or encouragement from

        16 Islamic countries?

        17 A.        It's always been a group that had support only

        18 from a minority of people.

        19 Q.        Don't you think that they got wings in their backs

        20 after -- their wings when they were -- when -- after

        21 Gaddafi left --

        22 A.        Yes.

        23 Q.        -- and Saddam left?

        24 A.        Yes.

        25 Q.        These groups now, are they increasing or


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 87 of 93 PageID #: 1764
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      87
         1 decreasing?

         2 A.        Which ones?       It depends.      Jihadi movement in

         3 general?

         4 Q.        Jihadi movement and terrorists.

         5 A.        Yeah, generally speaking, yes.

         6 Q.        Do you agree with me that these drones that killed

         7 innocent people also had a role?

         8 A.        In increasing support for these organizations?

         9 Q.        Yes.

        10 A.        Yes, sure.

        11                  DEPUTY CLERK:       Can the interpreter speak

        12 louder and clearer, please?

        13                  THE INTERPRETER:        Yes.

        14                  DEPUTY CLERK:       Thank you.

        15 BY DEFENDANT AHMED:

        16 Q.        Do jihadis use this law:           An eye for an eye and a

        17 tooth for a tooth?

        18 A.        Yes.

        19 Q.        Do you know that the tape that you listened to --

        20 recording that you listened to was about them?

        21 A.        Was about the groups?          Yes.    That's --

        22                  THE COURT:      Well, which recording are we

        23 talking about?

        24                  DEFENDANT AHMED:        That we were listening to

        25 just a few minutes ago.


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 88 of 93 PageID #: 1765
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                         88
         1 A.        Yes.

         2 BY DEFENDANT AHMED:

         3 Q.        I don't know al-Awlaki, but it is said that he was

         4 not involved in jihad.            Is that true?

         5 A.        No, it is not true.          He was.

         6 Q.        In the beginning.         In the beginning.

         7 A.        What do you mean "in the beginning"?               I mean, when

         8 he was a child, obviously he wasn't.                 What do you mean

         9 "in the beginning"?

        10 Q.        It was told that even he visited President Bush.

        11 Is that true?

        12 A.        No, that's not true.          At least I'm not aware of

        13 it.     It's not publicly known.

        14 Q.        First time I hear that this is what was said.

        15                  MS. COOK:     Objection, your Honor.          Not a

        16 question.

        17                  THE COURT:      Sustained.      This is far afield.

        18 BY DEFENDANT AHMED:

        19 Q.        What do you do for work, Mr. Vidino?

        20 A.        I'm an academic.         As I explained earlier, I run a

        21 research center at a university.

        22 Q.        What kind of work do you do?             Do you work on these

        23 groups?

        24 A.        Yes.

        25 Q.        So, this is your -- this is what you do?                  This is


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 89 of 93 PageID #: 1766
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      89
         1 how you earn a living?

         2 A.        Yes, correct.

         3 Q.        Do you agree with me, especially in court, to be

         4 sure that you are sure of what you are going to

         5 represent, to make sure that you know what you are going

         6 to present?

         7 A.        Yes.

         8 Q.        Because probably unknowingly you can do wrong to

         9 someone else.

        10                  MS. COOK:     Objection, your Honor.          We've

        11 already had this line of questioning.

        12                  THE COURT:      Sustained.      We've already talked

        13 about that.

        14 BY DEFENDANT AHMED:

        15 Q.        Do you remember in the Nineties the Taliban, they

        16 held -- or they arrested a journalist, a British

        17 journalist?

        18 A.        I don't recall that.

        19 Q.        And don't you remember she spit in their face?

        20                  MS. COOK:     Your Honor, the witness has said he

        21 does not recall this.

        22                  THE COURT:      Sustained.

        23 A.        Are you talking about Yvonne Ridley?               Okay, yes.

        24 BY DEFENDANT AHMED:

        25 Q.        Yes.


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 90 of 93 PageID #: 1767
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      90
         1 A.        I do remember, yes.          I don't remember the spitting

         2 in the face; but, yes, they did kidnap -- they did hold a

         3 British journalist, Yvonne Ridley, yes.                  I don't know the

         4 spitting, but yes.           The journalist, yes.

         5 Q.        Didn't they release her without any payment or

         6 anything?

         7 A.        I'm not -- they released her.             I'm not sure if

         8 there was a payment or not.              That's sometimes not made

         9 public.      But they did release her, yes.

        10 Q.        Do you know the reason why the Taliban emerged in

        11 Afghanistan in the Nineties?

        12 A.        That's complicated, but they managed to be the

        13 strongest force in the Afghan Civil War of the mid

        14 Nineties.        The Taliban were the strongest force; and they

        15 emerged as managing to control the majority of Afghan

        16 territory, not everything but the majority of it.

        17 Q.        Do you agree with me that former jihadis, they

        18 started fighting to -- among themselves who is going to

        19 take power; and they destroyed the whole country?

        20 A.        Yes.     Correct.

        21 Q.        So, you agree with me -- so, this is -- this is

        22 the basis or -- the basis for the emergence of the

        23 Taliban?

        24 A.        There was a Civil War in which -- that started

        25 from the infighting between the groups that had fought


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 91 of 93 PageID #: 1768
                            Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      91
         1 against the Soviets.            They started fighting among

         2 themselves.         The Taliban emerged as the winners of that

         3 Civil War, yes.

         4 Q.        Have you heard that now there are negotiations

         5 between the Taliban and the U.S. Government?

         6 A.        Yeah, of course.

         7 Q.        Is that true?

         8                  MS. COOK:     Objection as to relevance.           The

         9 majority of the testimony from Dr. Vidino on direct was

        10 about al-Quaeda and ISIS.

        11                  THE COURT:      Well, there was some testimony

        12 about this -- overruled -- about the Taliban.

        13 A.        Yes, it's true.        It's publicly known, yes.

        14 BY DEFENDANT AHMED:

        15 Q.        Don't you agree with me that it is a very clever

        16 plan for peace?

        17 A.        I don't know what the plan is so -- it's

        18 negotiations taking place.              I'm not sure.       What do you

        19 mean?

        20 Q.        This is to keep the innocent from being killed or

        21 to protect people and not to waste money.

        22 A.        Sure.     Yeah.

        23 Q.        Isn't peace better than war?

        24 A.        Yes.

        25 Q.        Don't you think that there might be peace?


                                 Christina L. Bickham, RDR, CRR
                                             409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 92 of 93 PageID #: 1769
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                       92
         1 A.        In Afghanistan?

         2 Q.        Afghanistan and other places.           Don't you think?

         3 A.        Hopefully, sure.

         4 Q.        I finish my questions.         Thank you.

         5 A.        Thank you.

         6                MS. COOK:      Nothing further from the United

         7 States, your Honor.

         8                THE COURT:      All right.      Is this witness

         9 excused?

        10                MS. COOK:      Please.

        11                THE COURT:      Any objection to excusing the

        12 witness?

        13                DEFENDANT AHMED:         No objection.

        14                THE COURT:      All right.      Thank you.         You may

        15 step down, and you are excused.

        16                THE WITNESS:       Thank you, your Honor.

        17                (Excerpt of proceedings concluded.)

        18 COURT REPORTER'S CERTIFICATION

        19                I HEREBY CERTIFY THAT ON THIS DATE, MARCH 13,

        20 2020, THE FOREGOING IS A CORRECT TRANSCRIPT FROM THE

        21 RECORD OF PROCEEDINGS.

        22                                  /s/
                                          CHRISTINA L. BICKHAM, RDR, CRR
        23

        24

        25


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
Case 1:17-cr-00151-MAC-KFG Document 185 Filed 03/13/20 Page 93 of 93 PageID #: 1770
                          Jury Trial Excerpt - Testimony of Lorenzo Vidino

                                                                                      93
         1                            TABLE OF CONTENTS

         2

         3                                                                   PAGE

         4    DIRECT EXAMINATION OF LORENZO VIDINO                            2

         5    CROSS-EXAMINATION OF LORENZO VIDINO                             70

         6    COURT REPORTER'S CERTIFICATION                                  92

         7

         8

         9

        10

        11                            INDEX OF EXHIBITS

        12    Exhibit 32                                                      11

        13    Exhibit 32                                                      38

        14    Clip 24E                                                        40

        15    Exhibit 1                                                       45

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25


                                Christina L. Bickham, RDR, CRR
                                           409/654-2891
